Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 1 of 45




                Exhibit D
         Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 2 of 45
                                                                                                 13.5. l)I.‘{)tiI‘l'I'l1{§!‘lt of Homeland St:tl'u1‘it]_v
                                                                                                    " IQ Slick .."~l.‘t7'-- Tr -lf"' Silt]?
                                                                                                    ' Iti..'.'.on. l.'J.C. 13" ;“."..'i~5{r.J9


                                                               “‘ -,-if U.S. Imniigration
                                                                - - and Customs
                                                                       "r-;-11;*.;
                                                             . v "‘-e1-;»- Enforcemeiit
                                                                                            1;
                                                                                            -
                                                            ~,--1*‘;-"'1:
                                                       1-’;§\'__H|'\--at
                                                         r~.l_                         ' -3,‘
                                                                               i-I."




September I9, 2012

CHRISTOPHER SOGI--IOIAN
CENTER FOR APPLIED CYBERSECURITY RESEARCH
INDIANA UNIVERSITY
P.O. BOX 2266
WASHINGTON, DC 20013

Re:      ICE FOIA Case Number 20l2FOIA5235

Dear Mr. Soghoian:

This letter is the nal response to your Freedom of Information Act (FOIA) request to U.S.
Immigration and Customs Enforcement (ICE), dated January 25, 2012. You have requested
copies of all legal opinions. memoranda, briefs, training manuals, e-mails and as any other
documents including communications with other federal and state agencies relating to "cell site
simulators," “IIVISI catchers". "TriggerFish", "StingRay", "Amber.Iacl<“ or other similar mobile
phone surveillance and tracking devices.

Your request has been processed under the FOIA, 5 U.S.C. § 552.

A search of the ICE Office of Acquisition Management (OAQ) for records responsive to your
request produced forty-one (41) pages responsive to your request. After review of those
documents, I have determined that 5 pages are released in full and portions of 36 pages will be
withheld pursuant to Exemptions (b)(4), (b)(6), (b)(7)(C), and (b)(7)(E) of the FOIA as described
below.

ICE has applied Exemption 4 to protect from disclosure unit price and quantity information
contained within the documents.

FOIA Exemption 4 protects trade secrets and commercial or nancial information obtained
from a person that is privileged or confidential. The courts have held that this subsection
protects (a) confidential commercial information, the disclosure of which is likely to cause
substantial harm to the competitive position of the person who submitted the information and (b)
information that was voluntarily submitted to the government if it is the kind of information that
the provider would not customarily make available to the public. I have reviewed the responsive
documents, the submitter’s objections to release, a11d relevant case law, and I have determined
that portions of the responsive records are exempt from disclosure under subsection (b)(4) of the
FOIA and must be withheld in order to protect the submitter’s proprietary interests.


                                                                                                         v.-"tvirv. ice go v
         Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 3 of 45


ICE has applied Exemptions 6 and 7(C) to protect from disclosure of the names, phone numbers,
and email addresses of DHS employees and third patties contained within the documents.

FOIA Exemption 6 exempts from disclosure personnel or medical files and similar les the
release of which would cause a clearly unwarranted invasion of personal privacy. This requires a
balancing of the publicis right to disclosure against the individual’s right privacy. The types of
documents andfor information that we have withheld may consist of social security numbers,
home addresses, dates of birth, or various other documents and/or information belonging to a
third party that are considered personal. The privacy interests of the individuals in the records
you have requested outweigh any minimal public interest in disclosure of the information. Any
private interest you may have in that information does not factor into the aforementioned
balancing test.

Exemption 7(C) protects records or information compiled for law enforcement purposes that
could reasonably be expected to constitute an unwarranted invasion of personal privacy. This
exemption takes particular note of the strong interests of individuals, whether they are suspects,
witnesses, or investigators, in not being unwarrantably associated with alleged criminal activity.
That interest extends to persons who are not only the subjects of the investigation, but those who
may have their privacy invaded by having their identities and information about them revealed in
connection with an investigation. Based upon the traditional recognition of strong privacy
interest in law enforcement records, categorical withholding of information that identi es third
parties in law enforcement records is ordinarily appropriate. As such, I have determined that the
privacy interest in the identities of individuals in the records you have requested clearly outweigh
any minimal public interest in disclosure of the information. Please note that any private interest
you may have in that information does not factor into this determination.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the
responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

You have the right to appeal ICE’s withholding determination. Should you wish to do so, send
your appeal and a copy of this letter to: U.S. Immigration Customs Enforcement, Office of
Principal Legal Advisor, U.S. Department of Homeland Security, Freedom of Information
Office, 500 12th Street, S.W., Stop 5009 Washington, D.C. 20536-5009, following the
procedures outlined ir1 the DHS regulations at 6 C.F.R. § 5.9. Your appeal must be received
within 60 days of the date of this letter. Your envelope and letter should be marked “FOIA
Appeal.” Copies of the FOIA and DHS regulations are available at wvvw.dhs.gov{foia.

The Office of Government Information Services (OGIS) also mediates disputes between FOIA
requesters and Federal agencies as a non-exclusive alternative to litigation. If you are requesting
access to your own records (which is considered a Privacy Act request), you should know that
 FIGIS does not have the authority to handle requests made under the Privacy Act of I974. If you
    I1 to contact OGIS, you may email them at _t1gis_{_{'§ifi1ara.g"ox-* or call I-877-684-6448.


                                                                       www.ice. gov
          Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 4 of 45



Provisions of the FOIA allow us to recover part of the cost of complying with your request. In
this instance, because the cost is below the $14 minimum, there is no cl"1arge.1

If you need to contact our office about this matter, please refer to case number 2012FOIA5235
This office can be reached at (866) 633-1182.

                                            Sincerwy


                                                lei M-.,      £05
                                            Catrina M. Pavlik- eenan
                                            FOIA Officer
Enclosure(s): 41 pages




'6 cra § 5.1 1(a)(4;.

                                                                   www. ice. gov
  Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 5 of 45


      -4;;-*"""“‘-J.“
        mater; ._                                         II11I1'1lg1’€1lIlOI1                                                        O ice ofAcquisfrion Management
.;_                                           i       and Customs                                                                     U.S. Department of Homeland Security
                                     inis‘            E F                                                                             301 lSrreet, NW
         7 . U M, HQ,‘
      3-,.              LP 1:!’-                       11 O1"<3@I1'1@I1t                                                              Washington. oc 20536

                                                                           DOCUMENTATION OF SELECTION
Date:                                                                 August 25, 201 l                                   Order #:                   I-ISCETE-l 1-J-00331
Contract Specialist:                                                                                                     Solicitation #:            I-ISCETE-1 I-Q-00203
Requisition{s):                                                            I921 i lVHQBCSC00l9.3                         Fed Bid Buy#:              NIA
Customer POC:                                                                                                            Award Date:                August 25, 201 l
Customer POC #:                       iv         Award Amount:                                                                                      $61,631.25
Delivery Date! Period of Performance:    30 days after award
Buy Description: Grabba Devices (Data Capture Attachments)


Csilvastet. Gsrsrnnisnt assvisi @"$_                                                                                  V- a dvr POI?                                   _ r _
gaqrmia H nsnopg-or-o-00024                                                                                           Vjei1dor_PiOC#:
                                                      _6@38.1.4@.s4                             '5 _                 lvwd»=~E~.mi1=‘
Introduction:
Requisition # 1921 I lVHQBCSC00¥9.3 was submitted by I-Iomeland Security Investigations (HST)
Division 2 to acquire 25 Grabba Devices. The device is a cell phone attachment containing a
software application that allows the user to capture data for recording transactions,
transformations and events. The device contains a reader that can scan credentials, tags, licenses,
and ID cards. The purchase request submitted to the Office of Acquisition Management (OAQ)
funded $62,500.00 for this requirement.

Background:
This procurement is a First Source action pursuant to FAR Subpart 16.5-Indefinite Delivery
Contracts. Delivery / Task Orders placed under an IDIQ agreement are exempt from the
requirements from the requirements of FAR part 5 & 6. The original awards, made by DHS
Headquarters, satis ed all the requirements of Parts 5 & 6 of the FAR.

Solicitation:
OAQ issued a request for quotations (RFQ) under the DHS First Source Contract via Fed
Connect. This announcement satis es the requirements for a fair opportunity to be considered.
The solicitation was a Lowest Price Technically Acceptable (LPTA) Brand Name or equal
requirement. All nine First Source contractors (Small Businesses) were given the opportunity to
submit quotes. The table below provides a snapshot of the RFQ results.
         .... ..   _   .*-_-       ._.._.._       _      -   .-   -1.1».    ...   _ ~_   " -'____   —-   —   —   ~




"‘I~tr'Q responses were revised to increase the quantity of devices from 23 to 25. Vendors were naiii eaiéi
the changes via e»-mail.




Documentation of Selection                                                                                                                                    if   Pagiii of f2,
Order #: I-ISCETE—1l-.I—0038l

                                                                                                                                                             2012FOlA5235 000001
Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 6 of 45




Determination! Price Reasonableness:                   -
Based on FAR 13.106-3 (a)(1) the Government may establish price fair and reasonableness
based on competitive quotations of offers. Two (2) vendors responded to this RFQ and
Government Acquisitions offered the lowest price technically acceptable product.

It is in the Governrnenfs best interest to award Delivery Task Order I-ISCETE-I 1-J-00381 to
Government Acquisitions under contract ii HSHQDC-0'7-D-00024 in the amount of $61,631.25.
In addition, Government Acquisitions is a responsible vendor as verified by Excluded Parties
List Systems (EPLS) as of 93/25001 1. The company also has an active registration in Contractor
Central Registration (CCR).

                                   t __ _                           Hi"/-1:;/aw
                                                                    Date

                                       __.                        t t[?é11>'%'/




Documentation of Selection                                                         G Pig-=2 of
Order #: HSCETB-1 i-J-003 81

                                                                              2{]12FOlA5235 UUUU02
                                                                                                                                                                           Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 7 of 45
                                                                                                                                  _____|,-mi                                                       W
                                                                                                                                                                                                       GG       -G 'GG t ---—                    GGG|*             GI         l'_'    -all    i,           .    -+I—               -_?              7"‘?                              H    _-l_                               ._ --1*         ___|' _      T '       Q                    __-1? -                                         '.._—               __                   ____              -        _—q|                         "'4-ii                                 —       ‘T 1'               .           "‘L—-                    _ "             _        '              —l—                                              _§'            I'll}!



                                                                                                                             - L                                         L         L         cane. on suepues onsenvices                    l iiiié GFPAGEEG
                                                                                                                                                                                                                                             1                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 G
                                                         l    I
                                                                                                                                  -tosrsosoaosa
                                                                                                                                  U9/21/2010
                                                                                                                                                                                                                Lf‘~»L4&I'it__eLI_l
                                                                                                                                                                                                                                             2.CUNTRACTNU.:'fan
                                                                                                                                                                                                                                                                   7 1 __
                                                                                                                                                                                                                                                                                              p_aperG§with

                                                                                                                                                                                                                                                                                                       _ B,“ 01$ 0 3
                                                                                                                                                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                                                    nu_rGnberGsG                                                   GGGG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -GGG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I-a.NAMEOFG£‘lN$lGHEE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .-._
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          __- _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     GGGG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  GG

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -              a‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     GGGGG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .. -=—— SGGGG_G-GGGG- GGGGGG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       s.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GGG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _--t              —- .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       __ _ i L

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -.:.___
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _ 6

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _;-t-.                   -._


                                                             P.I

                                                                                                                     ‘ aonoea iiio.      GG                                                                                                                                                                            GG                    Fqéaui§|iteai&FsF;Gg*iGE¢sa. G
                                                              _-_. -—-. -\ _-iota
                                                                                                                       HSCETE__l0__F__0DU59                                                                                                                                                                                                   1521lUv;HQ6TEC011.?                                                                                                                                  Immigration and Customs Enforcement
                                                                                                                              :.—--                           ,—_-;'           ;-          ' *              -—-— -ir               -- -                        ,-r_—-                 -   ':_'_ _ _                    ___,         --—- t               -                       .                      '                     ---        ~-

                                                                                                                               s. |ssu1nc onacs {Adctress O<1rr5s,D<1r1da::oa Io}                                                                                                                                                                            s                                     L
                                                                                                                               ICE‘/Information Techfsi-J a HI-I                                                                                                                                                                                                                                                                                                                                   a eraser
                                                        GGi
                                                         -
                                                                                                                               Imniigration and Customs Enforcement
                                                                                                                              Office of Acquisition Management
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ?Attn:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               =10?20                                                                                       n                         H ghway               I
                                                                                                                               an I Street NW, Suite 930                                                                                                                                                                                                                                                                                                                                       l ito
                                                                                                                              Washington DC 20536
                                                                                                                                              L                                                                                                                                                                                                                                                                                                                                                L-s.c1rvG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Lorton G G                                                                                  GG                                            G -                                                       GG                          G                           3,-A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            d.STA'ili                          220
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a.GGZG]'T9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        P t'.G;]GDE                                     GG GGG
                                                       "I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                         _   ?.TG:
                                                                                                                                M                                                              _        .   L           W                        _                            L LL                                 L                     L                                   L                                                                                               G_                      G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               if.SHlPVlJ't                               G                                                                                           G                     G        '                G                                                                                                    GG
                                                                                                                             s._a:-weoscorrrascron                                                                                                              GG                                         GGGGGGG                                   G                               G G                                        G                                           GGGG
                                                                                                                     _’““§mIGTLSE‘*?7I°ES_“‘?“GF’F“‘5‘TI°T‘T                                                                                                                                                                                                                                                                                                                              ti   G                             t t t        1               t-_                                                 _                       at  B-“Passive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..                      at                                       _~-                                                                      .__...:                      ..__
                                                       -|
                                                       I.                                                                it CWFWMHE                                                                                                                                                                                                                                                                                                                                                                l:i'a.Puncr—uisE                                                                                                                                                      -                                                 LG E a.ne|.1vea'r L
                                                       'GF
                                                                                                                         ,;_5TR5E1-,grg|3|qE55                                                                                                                                                         G        GG                           G                                            G                                                                                                        REFERENCE YOUR:
                                                                                                                             2100-0 ATLANTIC BLVD SUITE 300                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;rG                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          GI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Quote #9Bl—00059
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  __ LL   L   _>                                                                                                                                                                           _                              ' 5 mean-c.ihisdeEve:1rorderia$=.bjH3t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              EIOEPI forbili"qilG1a1r'ucli-ens on ihi

                                               "I                                                                                                                                                                                                                                                                                                                                                                                                                                              _,L_                              _L__                                 L                                                          LL___                          __                                      ~ to I‘-nstuctim-n-eorueiieocn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ltt oniyof   isiurmemiielssue-dIhisside
                                                 |
                                                                                                                                                          .                                                                                                                                                                                                                                                                                                                              iarldc-nr|oitionsapaoi  etionbo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Pteesa furnish the fenmvhg     1sidesof
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      on the terms                                                                                                                                                                                        Zi.o.|t>]=a=c>tto
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              vt=l*e=l>=*r=-W-=11bere='=Ie=n1eel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1-star-nisandoocwriitiorie
                                                                                               .                                                                                                   .                                                                                                                       -                        ca                                                                    e               -                e                            e#1htsurdare|1d.cn 1eatlachedsheet, Early.
                                               GI
                                                   I                                                                                                             S                                                                                                                                                                                                       [E-STATE F2‘? C555                                                                                               .iru':iucEr1-g deiooyasa-aiaama
                                                   T                                                             __                   L                         LL                                     _                                 ___                   L                      L                                                                                              VA                                  201662496
                                               ‘I:
                                                                                                                 s.AccourrnncisuosPPaoeeemoiina‘ra GG                                                                                                                                                                          G                                                 GG                                                                    '                                                                 G G                                                            GG                                                GG                                                                      GGG" G                                                                        G '
                                                                                                                 See
                                                                                                                 L_  Schedule
                                                                                                                       L                                                                                                            J‘                                   LL                                                                                              L                                                          L                                                   .L'ICE  Ofc of Investigations
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         10. REl1UiSlTtONlNG GFFIGE ' HQ Div. 6
                                                                                                                 11.susmesscuxsstr=|cano~ f beckaporoprtafeboxfsesjj                                                                                                                                                                                                     GG                                                                                                                               G G                                                         GG                         G                                         GGG1g_|=]5,B_£-uimGG GG                                                                                                 G GG                                  G
                                               G.                                                        .                        [1 a.SHlA!.L _                                                                                                                        [:]e.orHEaT1~1An.ssiAt|.                                                                                                                    U oDiSAD"u‘AHTPrGED                                                                         U a-$EGRv' f'BE—
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DISABLED                                                                             G                                      - - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Destination
                                                r
                                                                                                                               C] a. nvomeaov-nee                                                                                                                       [:1 e. HUBZone                                                                                                                    E r. awesome swn                                                                                                                    aeronau-
                                                                                                             t                            t                          L                     _L                                        ,        t                                                                                      L                               L                                                                                                                                     LL                         LOWNED                    L   LL                                                                                                                                                                               L     L_ L
                                               l|                                                                ‘                                                                                                                   13.PLACE or=                                                                                                                                                               susmass
                                                                                                                                                                                                                                                                                                                                                                                                       [1-1. G }VERHMEHTEfl_HO.                                                                          G G                            GLl1s. oeuvea fo'F.o.s.GPomrG                                                                                                                                     *                         G             1e.oG:scoGunr TERMS                                                               G
                                               1                                                                                                                                                                    -                t                       at escceermce
                                                                                                                                                                                                                                                                        l_                                                                      t                    J J                                                                                                                                                                             L 30
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ouon BEFDRE[Datej                                                                                                                                                                        ___-_t.- -._._. .                                                                              .
                                   -I
                                                                                                             a.iHSFEC'l'1ON                                                                                                                                                                                                                                                                                                                                                                                                                                Days  After: Award
                                                                                                                 Destination                                                                                                                                       Destination                                                                                                                                                                                                                                                                      L1.                                                                                                                                         L                     G                                                                                      Net 30
                                                                                                                             -I-I ever                         " "                       {ref                   ~                   —'                   its            _1'       *       III, "II"-'                          N’                            '1                       H                i;.|
                                                                                                                                                                                                                                                                                                                                                                                                                               1?- SCHEDULE (S=eGGGmverseGfnrRI!§rHonGGG
                                                                                                                                                                                                                                                                                                                                                                                                                               _, _' -'            —            _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GGQ]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :,__               -____                    _,           ~*__~                                r           ~'                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            G G GG      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             GG             G GGGG                    GG            GG                  G GG GG G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ioummrr                                   r                        l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      |                                     unrr     '—                |_'        L                         --
                                                                                                                 ITEM NU.                                                                                                                                                             SUPPUES UR SERVICES                                                                                                                                                                              ORDERED LUNIT*                                                                                   PRICE                                                       '
                                          G|

                                                                                                                              {Hi                                                                       .@711.’                                                                                                                {bl                                                                                                                                                                                                                                                                                                                                                              GG G    G.G l                                                                                                otiaGmrr~rGGGGGG G
                                    F                                                                    I _—-I-Ir                                              is-_=I-1"."                                                   _'                         :              it                In-r.                I-=,,._:—._u                                  _|,-                     i                                 ~——— 4:"                 1.;       —--r                '—
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _ - I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   is»)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   id} 5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _l-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             {cl                                                        '                                        AMOUNT                                                                                                      accseren
                                 i
                                 1
                                   _l
                                                                                                                                                  .                           -nuns Number: 60293B'}"?l                                                                                                                                                                                                                                                                        Y                                                              GLG                                  GGGGG                                                         GGGG                                                              (0,|||-u                                 G-Ii           I ‘ '1                                       (Q?_;_,LT-~
                                                                                                                                                                             is-are canes IS ISSUED acarnstr. THE us AIR
                               -‘I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                      '          '          qj                           ,z__             '_r_
                                 ||

                                  I
                                   |
                                      I                                                                                                                                            ‘FORCE NETCENTS coirrsncr ii sasvti-one-ones                                                                                                                                                                                                                                                                                                                                                                                                            - l                                                                                                                         I                                                                    .




                                                                                                                                                               L ;o1~tosa aoraonie-v or THE sconor-or ACTG (31
                                                                                                                                                                  U.S.C. 1535}. ALL asrcsnts contrasts #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                            .G|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i                      .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l                                                                            G
                                                                                                                                                                              ‘FA8771—04-D-13003 TERMS AND CONDITIONS                                                                                                                                                                                                                                                         2                                          l                     GL                                                                                               G
                                                                                                                              _
                                                                                                                                                      -
                                                                                                                                                                  £11"
                                                                                                                                                                             il ontinuecl
                                                                                                                                                                             Gal
                                                                                                                                                                             |


                                                                                                                                                                                                            -1 ,,__I'         _nr_                   "             '_         ——             _ _'
                                                                                                                                                                                                                                                                                                   G
                                                                                                                                                                                                                                                                                                               '|-—'_______              .1-'
                                                                                                                                                                                                                                                                                                                                                                 G
                                                                                                                                                                                                                                                                                                                                                                 I                    .r                    ,                 " r             ;_— ;|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       If
                                                                                                                                                                                         I 13. $HIPPIHGFUlHT                                                                  .                                                                                                                                         0
                                                                                                                                                                                                                                                                                                                                                                                                            19. GROSS EHFPPING       - so
                                                                                                                                                                                                                                                                                                                                                                                                                               ‘J1-EIGHT                                                                                                                         .._L4 HO.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          20. INVOICE   ,._..,_                                                              its
                                                                                                                                                          L                                                                                                                                                                                                                                i                        L               --                                  -                                                                                                                                                                                                                       ‘                                                                                          *             "              ins;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        mesa;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                               Tera
                              H
                               1
                                                                                                                                                                                                                                                     L L                                           LL                                                                                _21.mu_r~ivoicero: 0 s_ 0                                                                                                                                                            0                                       been ~                                                                                                                                                                                                nee;
                              _i
                                                                                                                                                          "                        Lemme.                                                                                G                         ens, ICE                                                                            ._                                                                                                                                                                                               G                                                                                                        .                                                                                                                      k L
                                                                                                        EG                                                                         Ll,     _           __-III-re"            /|—             **7#        4         ;I|r'              '1                       1       -       '                                             G                                  G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $188; 452.00                                                                                -                          L            ‘
                                                                                                        Mmvs -_
                                                                                                             w »a-sreeeraeos-Less
                                                                                                                 .           .                                                                                                                                                        G 'BnrJ.GGiGn g ton §‘GinGn
                                                                                                                                                                                                                                                                                                               a ceGG C enter
                                                                                                                                                                                                                                                                                                                         G’                                                                                                              I'I'II—           Id       “                                      _    G                     _Z|¢                    G   *1                         G G     4                           _ll‘—                                                              p——                                 GGGG                                                                                                    GGG
                              i
                                                                                           -            °””‘GG"E”SE Fi“P~°~B">=1
                                                                                                                    I      t
                                                                                                                                                                                                                                                                                              s.o. Box 1620.                                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                             wro
                                                                                                                                                                ' i                                                                                                                          Attn: Ion-oi-no-niv a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~ or-nun
                                                                                                                                                                                    c.CiTY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          T TOTAL
                                                                                                    _                          _ -'                                      l                              Williston                                                                                                                                                                                                                                                                                                                             ‘oefilatt nge                                                              to                                                       $188,452.00
                     1

                                                                                                         22.                                                         snrrGesG<G:G>G~|=G G                                                G                                                                                                                                                                                                                                                                                                           05¢. 95- 1 620
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I‘.-II’             -'                                  .III|I&|q_"              ,| _                +-                                  _1.-|,|H_L;
                                                                                                                             Arne i n HY {Sonatas}                                                                                                                                                                                                                                                                                                                                                                                        _23.HAME {Typa }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          an




                                                                                                   AUTl"lU-R;I2ED FUR HUG-ALREPROElUC‘l1DH
                                                                                                   PHEVTGJS EDITION NOT!-iE |E1.E ‘                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 OFFICER                                                                            G .                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _                                                              Pinto-b|dbg|It5i!.A.tFJi.H-1-I uaisaaua;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .         I        -r           ,


                                                                                                                                                                                                                                                                                                                           F                                                     -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I.

.,_. _.i,_. _,a_,.i- ._ -_.




E                                                                                                                                                                    I                                                                   I




lt
                                                                                    .,..                                      1II                                        -_                                             -e                   -_...“i.-_--.-1---                                        _

                                                                                                                     .                        L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ‘ _ _2012FOIA5235 000003
                                                                                  GG
                                                                                         Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 8 of 45
                                                                                                      __Ii—-h||||—- __.          {Till        _        7 -'
                                                                                                                                                      _,T__.lr
                                                                                                                                                               —
                                                                                                                                                                       _
                                                                                                                                                                                     _|_
                                                                                                                                                                               __—..-- '_ _ --
                                                                                                                                                                                                         _l
                                                                                                                                                                                                       __ .._      _1\-yl--_             -_       .2--' i____|$|||1|__.' _                I1-II||Iu|||n.-1“             _L   _        ¢— __ 1-I-L            ._ ._--—I"‘_ —
                                                                                                                                                                                                                                                                                                                                                            ——T               _   - 7-    —   ‘T                        -—'                    -—        _

                                                            i
                                                                 '
                                                                           I
                                                                                                          -                                   onoenr *- Lsuseues on ssavioes             K

                                                                                                                                                                                                                                                                                                                    G G                             G G            GG G                  GG [          F'*3"3"GiG“"’
                                                                1_                                 __; _                                                   L§CH.t*JiJ.L§_'GQNTiNUAG ON
                                                                           _|=MRU RT.F\NTi Marl-rat! paek_§ges_end papers not!-Lq_oontrac.t andror order numoem.
                                                                                                                                                                                                                                                                                                                                                           GG                                         2,

                                                                               oars DFUHDEH       GUHTRACTNDG. G                                  G                                                                                    GGGGGG                                  GG                   G                        G                         G        GonGoeaG1iioGGGG              G                                   G             GGGG         G
                                                                           ggfzlfzglg];A8??l~04-D“UO03                                                                                                                                                                                                                                                          HSCETE-1U~F~0U069

                                                                           Grrnn no.         G                G              G soPP|.resrseavicEsGG                                                      GGGGGGG               G                   G GGGG ou§.m|i'GY_oM:T                                                             G GGGGGGtiNn'                                       HMEIIJHT                           I                  QUP~H"TY
                                                                                                                                                                                                                                                                       - QRQEREB                                                                PRICE                                                                                          ACCEPTED
                                                           Ir                     W}
                                                                                                      L       or  _,-L       7       ___,.,,,             H.‘       ,.-_,,_-_                    L-L                   __——~ —r_,— -              N I ~        _                    {o}       --_ I re}     L       _        —_f;;_ _—r__.          [e]                                           t
                                                                                                                                                                                                                                                                                                                                                                                   —I-III-I-I-— '7' ' -' --       ’                                    ta}
                                                           I                               APPLY. ALL nsmcsnrs osss AND ant sssnrso                                                                                                                                                               I
                             1
                             1
                                                                                           cones SHIPPING cannons ass INCLUDED. rats                                                                                                                                                             -i                                                                                                                          I.
                          '- :
                                                                                           IS A FIRM FIXED sates osnss TO oneness A
                                                                                           PORTION os was EXISTING oven was are
                                                                                           TRACKING svsrsn WITH ADDITIONAL aoursnsnr
                                                                                           AND ssarnrnc. was TRAINING LOCATED IN
                                                                                           PHOENIX, as WILL FOCUS on THREE sostwass
                                                                                           sacaacss {iDEN, csn, sno can nosrta
                                   4
                                                           _ltt
                                                                                           HANDSETS} FOR FOUR STUDENTS MAXIMUM,
                                                                                           HOURS A DAY ODER FIVE DAYS.
                                                                                                                                                                                                                                       EIGHT
                                                                                                                                                                                                                                                                                                    I
                                                   I
                                                   [
                                                                                           THE PERIOD OF PERFORMANCE-IS 100 DAYS FROM
                                                                                           AWARD.

                                                                                            ?ANCE PAYMENTS ARE NOT AUTHORIZED.
                                                                                          CONTRACTOR SHALL SUBMIT INVOICE MONTHLY OR
                                       1
                                       .-
         1
                                                                                          IQUARTERLY IN ARREARS.                                                                                                                   .
         -r




                                                                                          NAICS: 517110                                                                          _
                                                                                                                                                                                                                                                                   i
                                   -. -.‘M_-|~—_i-pl_. |                                  IPSC:    ?050
                                                                                         {Period of Performance: G9/2Tf2U1O to                                                                                                                                     I
                                                                                         |03f26/2011                                                  -
         It


                                                                          0001            STINGRAY II — UP:                                       STINGRAY II UPGRADE                                                                                              I                      1 EA                                                                                                                           L

                               I                                                           coounting Info:                                                                                                                                                             G                                            I
                                                                                          swev0o0~ooo an 1o~5o-oo~ooo                                                                                                                                              *
                                                                                          15-01-0600-as-on-00-co cs-s1~oe~n0-                                                                                                                                      I

                              1
                              1-




                                                                          0002           20os52s~1; LAPTOP ac, INCLUDED-IN was cost
                                                                                                                                                                                                                                                                                          1 EA
                      ‘I
                                                                                         OF THE STINGRRY II UPGRADE



     'I
                                                                                         Accounting Info:
                                                                                         SWBVO0U—0U0 BA 10—50-00-000
                                                                                         15-0le060Ue08—0O—00—00 GE—3l—G0—0U—
                                                                                                                                                                                                                                                                                              I-
                                                                                                          %°
                      .


                                                                                                                                                                .                                           .                                                                                it
                  I                                                      0003           PA—KIT—3DW IDEN 800: HARPDON IDEN B00 MHZ
                                                                                                                                                                                                                                                                           '              1 En]
                                                                                         ooounting Info:                                                                                                                                                                                                        ‘                I
                  I                                                                     SWBVOUO—GUU as 10-50-0U~000
                                                                                        15—0l—D600~08—UO—UU—0D GE-31~UU—00~                                                                                                                                                                                      0
                                                                                        ——————— —— 000000                                                                                                                                                                                                                                                                                                  G
    L?                                                                                  Continued ...                                                                                                                                                                                                           G
      I|                                                                                                                                                                                                                                                                                                     |
                                                                                                                                                                                                                                                                                                             |
                                                                                                                                                                                                                                                                                                            _|




             I
1

             1
             i
             1




                                                                          %1_-5                                     I-—'._       I-I-I-IvL'       ....:r'-"1        -u-I-|...___JI-l—1_                     -—_;q-ii                                      K“                                   — I‘             _~                   _ _ _|___--r___:—unn||-p-.1                                                                                                 G
         _
         _'-—--*1--—- 11--.
                                                                     -                 Tera. canngeo Fo_Rvwino TO 1s"r PAGE great 1?{H}}                                                                   L                             L LL                                                                                                                      L                                                                  LL LLL
         ;                                                           usutoesrzeo Foe Loom.                                                                                                                  'G”*”"                            ‘                            """‘_ __" -"G" '                                                                L ’ ‘                                               opnomit FOR!-has inn, mow}
         -                                                               Hmmmnammomnmmme                                                                                   _                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                 F!ruwc:'hdb5'BEAFAR[4-&CFR153.211{l'j
    I




    .L                                                                                                                                                                                                                                                                                                                                                                            2012FOlA5235 000004
                                                                                                         Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 9 of 45
                                                                                                                     -    _        . ORDER F1111‘ SUPPLIES 6R ézlaiiic é                                                                                                   LLL                                      (WAGEW H “ALA”
                                                                                    %                      N                                _ _ 000.; -JLE-CONTINUATION
                                               _                                l_fq1_PO{2l'APf;;__ I~.f;_.-05;: 0H pa ka-gas 001:: paper; with ¢0=ntra§:t an-d.f0r ureter numbers.                                                                                                                                3
                          _;                                                    DATEOFDRDEFI ]i':0|\rrm0T:~:0. I J                                             _ _?_ u                J         L Lg” 2* L. H                                                                            F é
                           -                                                    Q9/21/Q l F 8??l~D4—D~UOU3                                                                                                                                                                              HSCETE—1D—F—00069
                                                                                                                                                                                                                                                                                        UHDERHU.
                      .                    -. u_-. _H,q_-
                                                                                *nEg]¢i                         {mj a '“+ * "         1 “EML J                 "” “M” '“:;“'““’ :L ML¥ H ?L
                                                                                                                                   suPPuEsrsERw0Es                                        J        7 F                    FL                                                b      —                          H   N 7
                                                                                                                                                                                                                   uununrruwn
                                                                                                                                                                                                                        _                                                     UHH'                    I    AMOUNT     n—                   um        0wmnu'_W— —
                                                                                        {Q                                                   AH                                       -                            0005000                                                   PRICE                             m                                     MJBEPTED
                                                                                                                                                                                                                                                                                                                                                        ml
                                       ,
                                           .L_
                                                                                                               Funded:
                                                                                                                                                           .           +                                               :0 @w1                                                    0>
                                                                                                                                                                                                                                 1                              ___4   1   r _        III,   1-nu-4
                                                                                                                                                                                                                                                                                                            _| ~—————   _-:1.,(_,_,-—'*     __          ._   .—_._=|-r   1

                                                                                                                                                                                                                                 |

                                                                           0004                            “PA—KIT-30w DUAL~BAND: HARPOON DUAL—BAND                                                                         1'00 L


                                       '                                                                   I050/1900 MHZ                                                                                                      0

                                                                                                           [Accounting Info:                                                                                                                                I
                                       ,                                                                   'sw0v000—000 BA 10~s0~00-000
                                                                                                           J15*Ul-U569-B8“UD"QO"UU 0E~31-00-00-
                                                                                                            ~~~~~~~-- 000000
                                                                                                           Funded:

                                                                         0005                              PA~KIT—3UW 2100:                HARPOON 2100 MHZ                                                                 1 EA_I
                                                                                                                                                                                                                                                        1
                                                                                                            ccounting Info:                                                                                                                             i
                                                                                                           SHBVO0U—0U0 BA 10-50-0O~DUU        .                                                                                                         E
                                                                                                           15-U1-0600-U8~0U-00-00 GE—31-O0~0U—                                                                                                          I
                                   |
                                   F

                                   T
                                                                                                          Funded:
                                                                                                                                                                                                                                                    I                                                                                            .
                                                                      0000                                TRAIN—WC~SRII—AIR—3~5:                           TRAINING - was?
                               I                                                             _            CGAST SRII AIRBORNE 3—PROTOCOL 5 STINGRAY                                                                        l EA i
                                                                                                          II AIRBORNE TRAINING

                                                                                                            ccounting Info:                                                                                    i                                    ‘
                                                                                                          SWBVOG0—UOU BA 10-50~00-000                                                                          Y             0
                          1                                                                               15-01-0000-00-00-00-00 GE—25—U0—UB—                                                                  |            5                       1
                          ,i!

                          I
                                                                                                          Funded
                           ,                                                                                                                                                                                                T
                                                                                                                                                                                                                             |                                                                                                                   .

                  u                                                 U00?                                   IRBN—KIT—II:            AIRBORNE FLIGHT KIT                                                        I            1 EAI

                      1                                                                                  Accounting Info:
           5                                                                                             swsvuou-000 BA 10~50-00~000                                                                      II
          i                                                                                              15-01-0000-00-00-00~00 02-31-00-00~ .                                                                                              I
                                                                                                         E*LlHd€d.'I                                                                                                                        I


                                                                    0000                                 SIDEWIHDER: HANDHELD PASSIVE DE TOOL                                                             I                2 EA
                                                                                                         icnun, ssu, 21001
                  "                                                                                  lnccuunting Infu:                                             _                                                                            _
                                                                                                  swBv000-000 BA.10~5U—UU—U D
                                                                                                 I15-01~0000-00-00-00-00
                                                                                                 ,______ _   _L00        GE~3l—00~0O-
              1                                                                                      :Funded:-

          _                                                                                          Continued ...
                                                                                                 I




          a




                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     H_
                                                                                                                                                                                                                                      Ii"

                                                                                                                                                                                                 Iiii—-




      1
ll                                                          0                                        0                                                                                                                               I                                 0
                                                                %           j            rorangianreu FORWARD T0 1sTP?p.0E'[11"EH1?0?iJ L“                                       -'       '                                      " "' L M                                                                                                 H 1" _             u
      - "                                                                                hHE&R EE                              FH______—__“-_‘___“_q“_“_*_'
|-|
                                                                mummmamwumnummz                                                                                                               "'_“””               '""*'           .
                                                                                                                                                                                                                             ‘J """“’                                                                                    091101-uu_ FCIRll34~B£R-00.1-@001
                                                                                                                                                                                                                                                    _                                                                        F-ml:-rludby an Fm us m=|=u_5s.21:¢1;|

      i
      Z




A                                                                   _____|___H    ____                          ..   -I--I-'                  -"-   "'_'




                                                                                                                                                                                                                                                                                                          2E}12FOlA5235 UDOOUS
                                                                    Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 10 of 45
                                               I
                                                                                      _                    - oenen Fr¥e0su0PL|IEs 50 ssEv|os“§J L L L L 0 “F I I Q” I I                                                                                                                                                P065 "B
                                                             _ __         r___                             __ __ 3'3H_:____-IL_§___j__§QI'jIIII1UF\T|QN;_ __                                                                      _                             __                                               --‘I. I .___
                                                         !F‘?I"'~?RT’I’~i“'_Ti "ete'= Pads??? and sees W00 easel Wis see "~mle"=-                                                                                                                                                                    '
                                               1
                                               1
                                                          0aIscn=oR0Ee       oomeaacrnofm“ "W"                                  “_'T;_ I "II:;'“*'m-                LI TIE; H R“.                                             0-                               0500       1x00 0R0En;01i*i"*i'I“"i                                          -7“       ::;._W
                                                         09;21;2n1@ F00??1~04-0~0003                                                                                                                                                                                                HSCETE-l0—F—00069
                                                                                 _r-u ——-0 n   _. _~ ~—-       _   _       _-         n-. _I_   I-Q7   nu-,_       I-r — —":~~: -                              I-In-—._ 1———,—.-                                      -In-"__   "              '--—--~+=-    V     -— Z'"*L—              """"""- -— —l“    '    "‘-'
                                                           ITEM N0.                                       SLIFPLIESISERVICES                                                                                'QUAH1'lT'“:" UHJTI                                            IJHIT                            AMOUNT                             QUANTITY

                                                            00          I    L      p     01
                                                                                          __     __p                                                                                                 . ORDERED!
                                                                                                                                                                                                    pI_  sip cewi1                                                       _e1
                                                                                                                                                                                                                                                                         PRICE                              . 0                       I          in
                                                                                                                                                                                                                                                                                                                                              NJGEPTED
                                                         0000           IP00-12000; PORTABLE P0000 are                                                    ""'“"'                                    I I ‘1 EAI                                                                                                                            p—




                                                                        L ccounting Info:                                                                                                               I                                                  I
                                          '|                            SWBV000~000 BE 10-50-00-000
                                                                        I15—01~0600-08-00-00-00 GE—31—00—00~                                                                                         I                                                     I
                                                                        --------- 000000                                                                                                                                      Q
                                          4
                                           I
                                           |

                                          1|
                                           |


                                           I            0010
                                                                        '0ns1=j
                                                                        PPK—CHnRGER:                       POWER PACK KIT CHARGER                                                                                    1iEA
                                                                                                                                                                                                     I
                                                                        Accounting Info:                                                                       _                                    i                                                  I
                                                                        SWEV000—000 BA l0~50—00—UOU                                                                                             _                             I                        *
                                                                        1s~01~0000~00-00~00“00 0a-31-00~00-                                                                                         I                                                  I
                                                                        ~~~~~~~ ~- 000000
                4                    1


                                      i


                                                                        Funded)!
                                                                        INVOIC PAYMENT INSTRUCTIONS
                                                                        Please use these procedures when you submit                                                                                                       I                    I                                           '
                                 I

                                 IT
                                                                        an invoice for all acquisitions emanating
                             E..                                        from ICEIOAQ.        '
                             I



                         ‘L                                                                                                                                                                                                                        I                                                                              I
                                                                      1. Invoices shall now be submitted via one                                                                                                          I                    i                                                                                  1
                                                                      of the following three methods:        '
                                                                                                                                                                                                                          I
                                                                      a. By mail:                         See Block 21.

                                                                      b. By facsimile (fan) at: B02—280(.-5|)
                                                                      {include a cover sheet with point of   _                                                                                                                                 I
                                                                      contact 0 # of pages}                                                                                                                                                    1

                                                                      0. By e—mail at:                                 '          I                                                                                   I
                        'I




                                                                     Invoices submitted by other than these                                                                                 1                        I                             .
 I -. '.u. |-. -_
                                                                     three methods will be returned. Contractor                                                                             I                                             I
                                                                     Taxpayer Identification Number {TIN} must                                                                                                                             ,
                                                                    be registered in the Central Contractor                                                                                 T                        I                    i
                                                                    Registration {http:X/www.ccr.gov} prior to                                                                              I                         I                   ‘
                    I
                                                                    award and shall be notated on every invoice                                                                             “                                         '                                               T
                    I
                                                                    submitted to ICE/OAQ on or after Ol March                                                                                                                             I                                            I
                                                                    2008 to ensure prompt payment provisions                                                                                                                                                                          f
                    I                                               are met. The ICE program.office identified                                                                                                                            i
                                                                    in the delivery order/contract shall also
                                                                    be notated on every invoice. Please send an
                                                                    additional co    of     invoice to                                                                                                                                '
                                                                                                                                                                                        I                                             I
          I
                                                                                                                                                                                        I
                                                                                                                                                                           II
                                                                                                                                                                                    :-
                                                                                                                                                                                     _.

                                                                                                                                                                                    i



                                                   3                  0    ii ,_i—*__                 I

                                                                 row. car rsu P00000010 1ST PAGE {rrsu 11001:"                                                                      iv»                          '
                                                   nun-1001200" FOR m0 o0“ "                                       -P "'                                                                                                                                                                                                -- -'0 ;\1_F Rl§:45;g,~_ugg-pg;
                                                   PREVIOUS EDITION HOT UEA.BLE
                                                                                                           _                                                                                                                                                                                                       "      F'r0l< :w#byt¥5AFAR{4-I¢FR}53.215{|}
l‘




 -.-__.- i- ¢.¢-i
  I
  I:
 1

                                                    -          ._.-:.                                                                                                                                                                                                                                2012FOlA5235 000006
                                                                      Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 11 of 45
                                                                                                                           . OREJERF esum>L|Es_oa ssavrcas                                                         _           _                 _             ._       L_ L        _;H-_|_._

                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                             _L L____,- __ -----     _|_||“_   _        If

                                                                                                                                                                                                                                                                                                                                                                  I           P*GE““
                                                                                                                                                                                                                                                                                                                                                                          —_—-In-||-|       *"        '                 _            .       _.|I||   ._




                                          I            “. _ I           _____                          __          I       _ __. _ SC
                                                                                                                                    L_h_'                           I
                                                                                                                                                          JLE CONTINUATION ____11                                                                                   .               _ _.                                        .                                         5- ll                                             _            -            .
                                                         IIIIIPQRTANT: Mark all                                 and papers wan oomract andior order numbers.
                                                         DATEOFORDER                  COHTF~'ACTND._ H                                  ::'T_'                                               I                                                           I“                    -0-                                                  Ioaosario.                        00-               _                                                             0
                                     1                  00,121/2010 IFAB??l"04":B*-0003                                                                                        L                           L                    L                        L L L L                                  L               L                 LLHSCETE-l‘3"F'"@'9°59                                                        LL_LLL__LLL
                                                          05:000..           '           'I                            Isussussissnvloes                                                                                                                 Iouannrv urn"                                                   umr                                 avourn                                       I                     ouarrrrrv
                                                                (=0                           H             _     LLL _L L        (bl LL      L                                    L     L            _                                                  ORDERED                                                       PRICE              '                                                                                     ACCEPTED
                                                                                                                                                                                                                               LL                         Lqa                       m1 L                                  ta              L                           m                                             L           L_jm
                                                                           2. In accordance with Section I, Contract                                                                                                                         '                                                                                                                                                                I
                                                                           Clauses, FAR 52.2124. 0;; 111, Contract                                                                                                                                                                                                                                                                                        I
                                                                           Terms and Conditions, Commercial Items, or _!
                                                                          IFAR 52.232-25 [a}{3], Prompt Payment, as '
                                                                          iapplicable, the information required with
                                                                          Ieach invoice submission is as follows:     I
                                _.-_. _- in-.




                                .-4. .
                                                                          IAn     invoice must include:                                                                                                                                              K
                                                                         I(i} Name and address of the Contractor:                                                                                                                                    I                                                I                                                                                                   I
                                                                         %[ii} Invoice date and number;
                                                                         ,[iiiJ Contract number, contract line item                                                                                                                              I                             I                      1                                                                                                 I
                                                                         'number and, if applicable, the order                                                                                                                                                                                                                                                                                        I
                                                                          number:                                                                                                                                                                '                             I                      I                                                                                               A
                                                                          {iv} Description, quantity, unit of                                                                                                                                     I                             I                                 _
                         --1»                                              easure, unit price and extended price of                                                                                                                                                            I                  I                                                                                               I
                                                                         the items delivered;
                                                                        I{v) Shipping number and date of shipment,                                                                                                                                                                                                                                                                                        '
                                                                        -including the bill of lading number and
                                                                        Iweight of shipment if shipped on Government
                                                                        Ibill of lading;                                                                              L                          s                                                                                                I
                                                                        {vi} Terms of any discount for prompt                                                                                                                                                              ‘
                                                                       Ipayment offered:                                                                                                                                                                                   '                  -                                                                                                   I
                                                                        {vii} Name and address of official to whom                                                                                                                                                         I L-
                                                                       Ipayment is to be sent:                                                                                                                                                                             T                                                                                                                      I
                                                                        (viii) Name, title, and phone number of                                                                                                                                                                                                                                                                                   I
                                                                        person to notify in event of defective
                                                                        invoice; and                                                                                      "                                                                  I
                                                                        {ix} Taxpayer Identification Number {TIN}.
                    |
                    I-                                                 The Contractor shall include its TIN on theLI                                                                                                                                                      I
0                                                                      invoice only if required elsewhere in this -
                                                                       contract. {See paragraph 1 above.}           I
                                                                        {xi Electronic funds transfer {EFT} banking
                                                                       information.                            '    I
                r                                                       (A) The Contractor shall include EFT
                                                                        anking information on the invoice only if                                                                                                                        I                                                I
                i
                                                                       required elsewhere in this contract.                                                                                                                                                                                '
                                                                       [B]       If EFT banking information is not                                                                                                     ‘                                                              I
                                                                      required to be on the invoice, in order for                                                                                                                                                                     k

                                                                      the invoice to be a proper invoice, the                                                                                                                                                                             L
                I                                                     Contractor shall have submitted correct EFT I                                                                                                                                                                  L
                I                                                     banking information in accordance with the                                                                                                                                                                     I                                                    I
                                                                      applicable solicitation provision, contractI                                                                                                                                                                                                                                                                            I
                                                                      clause {e.g., 52.232—33, Payment by           .                                                                                                                                                                I                                                    I                                                  I
                                                                      Electronic Funds Transfer: Central          I
                                                                      Contractor Registration, or. 52.232—34,     I=
                                                                      Continued ...                                                                                                                                                 -I                                                                                                                                                       I
            I




                                                                                                                                                                                                                                I
"I
        :
     1
     I
     1
                                                FIi*_                             '   I—r-        .,|-q_-         r_—: :    Jun   |   in-~~       _   -   _   —                    _ |               |-|       —

                                                                  _]-LnT.ucann:s0F0nwp.nn "r01sT PAGEL{lTEM1'.?{H}} _L L                                                                                                        L>_'                                           *0 I J                                 H“ __"I*__LL_L               i0M__                                              if H                       I       -4
                                                :w.0'n+0"1'n"a."'sn F0aLoc:T1'.ssP0' 'uE'n'*'0'§:‘                                     ' """' ""‘                 “C
                                                                                                                                                                  L       LL                           "'      _           _   ""'                         '        ,          "-
                                                                                                                                                                                                                                                                                -                         -_|:-                                        __                          i||_

                                                F'F{E' 0USED'iT11DHN£JT£.IE. .ELE                                                                                                                                                                                                                                                                  -        L L                         PL“ ‘mwLFmIuwmm1m
                                                                                                                                                                                                                                                                                                                                                                                 OPTIONAL FURL! 348 {Rev.4-Q1000]

     .i _. _ :-._



 .
i




                                                                                                                                                                                                                                                                                                                                                       2012FOIA5235 00000?
                                                                         Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 12 of 45
          ¢
                                                                                _      . ORDER Foe SUPPLIES on saavlces I" i   I It [*P*‘*£'=*E15'°                                                                                                                                 1-
                                                                                                                                                                                                                                                                                                                                                                         in
                                                                  ‘I

                                                                    _. -                 _ 9?“-__J'~E:.¢'3f4T|N'!*°\T'C-‘N. -            5
                                       II]
                                         1




                                                                       IMPORTANT: Mark all paclaages and papers with contract a=1d!or order numbers.
                                                                   InAn2oFoeoEH ’Eo~TRacTMo.                                                ?;_l                LII         H“                       mil”           II;                  lHI_;                        Iééiu W‘;          ‘onneankii                iiMiI”%—m                 I                                 _-
                     -:
                                       '1                          gggglygggg Fn8??1~O4-D-U003                                                                                                                                                                                             HSCETE—1U—F~O0G69
                                                                        ITEM no. U                             I“            I        qSUI‘PtlESI'Sl_E_RUlCES_-                  _ ‘I                                                     au.e-+¥u~:+ I‘                   ' om? I ma I                    A-MQUHT                                            QUANTITY
                                                                                                           _                                                                                                                              oaoeeeo                            PRICE                                                                        ACCEPTED
                                                                           {Hi                                                                    [bl                                                                                         (E3               Id?           (Bi                               in                                                 (93
                                                                                                                                        lit]    ____ ___    !     ' ' '   I'hl‘_""               _   7     ii      fj           7'                  '

                                                                                                  Payment by Electronic Funds Transfer; Other I                                                                                                                                          ————           "FI|IiI— — —' _   I                      '_ __i;*"'    JIII|r—" ""|-nu. in




                                                                                                  FThan Central Contractor Registration), or
                                                                                              ‘applicable agency procedures.
                                                                                                {C} EFT banking information is not required
                                                                                               iif the Government waived the requirement to
                                                                                              Ipay by EFT.
                        :1
          ,.
            1
                                                                                                  Invoices without the above information may-
                                       1|
                                       '1
                                            I                                                     be returned for resubmission.
                                       F|


                                                                                                  3 . all other terms and conditions remain
     E!                                                                                       '1; hesmm.

                                                                                              I
                                                                                                  R eceiving
                                                                                                          Officer/COTR: Each Program Office
                                                                                               i s responsible for acceptance and receipt
                                                                                              lo f goods andfor services. Upon receipt of
                                                                                               goods/services, complete the applicable
                                                                                 -            IFFMS reports or DEC will not process the                                                                                                                               ’
          --I
            ,|
              |                                                                               |[3l&}?I'['|.E1‘1t .


                                                                                              For questions regardin                                              th is order:
         . L
                                  -e'_'-. -\,-
                                   |
                                                                                              Contract Officer:                                                                                                                                                 vi
                            '|
                            II                                                                202-v€2—I‘?!)
     wI                                                                                       Contract S                          'alist:
                            I                                                                 202-733
                                                                                              Technica                   POE                                               T03-49
                                                                                              Vendor POC:                                                                 703-48

                                                                                       The total amount of award: $188,452.00. The
                                                                                     _ obligation for this award is shown in box
                                                                                                                                                                                                                                          I                           I
    I

                     -uI-\1—-i                                                         1?{i]r                -             .
       1.
     , I




                                                                                                                                                                                                                        I I
      .-   . I . .\_'-._6- _ -
      I-
     I:
      I
             I
             i


                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                            .                                                                            I
    n.

         -.-. --|. '-u.-I_r- _~
         1'



     1
    T                                                                                                                                                                                                                                                                                                                                    I
         ||.


                                                                                          I                                                                                                                                                             I                                                                                '
                                                                                      I                                                                                                                                                                 I
     I
     1




                                                                                      I                                                                                                                                                                 I
     I




                                                                                     F
     I
     |                                                                                !

                                                              _                      Torn.c#ae|EoFoewmn1o1sTPres{neeinn);        ii     D                  _I—‘           i-""

                                                                                                                                                                                  I   '   'iF—           _I__|—_

                                                                                                                                                                                                                        _                     A                       M        it it A “$§_.J__ ___:                                             __
                                                          'HEEEE5?                                  €EF§EEE EF“'“'“                                "“'                “r     L'”"                         "“ ‘              “        "__" ““*                    "*'"               “'                                               I            '
                                                         ‘ -PREUHJE Emma“ HUT USABLE                                 .                                                                                                                                                                          _                               Pmaoa: byFURHI
                                                                                                                                                                                                                                                                                                                              OPTIONAL    can rm348
                                                                                                                                                                                                                                                                                                                                                 m [RI'~r.
                                                                                                                                                                                                                                                                                                                                                    can or-.z1:s|'
                                                                                                                                                                                                                                                                                                                                                           mom}_|




‘




41
]                                                .   I   _._;-"ti         __-                      _._..                 .----    l    .-___-—i-_-
                                                                                                                                                                                                                                                                                                    '   2012FCHA5235DUUDUB
 [___ iii_a_h nin~_ __i_n___r.                                                                                                                       ._
                                                  Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 13 of 45




                                              I           LIMITED SOURCES JUSTIFICATION AND APPROVAL
                                           '            This is a Delivery Order under Multiple Award IDIQ (NETCENTS) issued pursuant to
                                          1             FAR Subpart 16.5, 41 U.S.C. 253 (c) (1), and the use of Brand Name IAW DHS
                                                        Acquisition Alert 10-23. The restriction of consideration is justified by the following
                                                        facts and rationale:

                                                        I. Identi cation of the agency and the contracting activity and speci c identi cation
                                                        of the document as a “Limited Source Justification
                                          I

                                                        U.S. Department of Homeland Security
                                                        U.S. Immigration and Customs Enforcement
                                                        Of ce of Acquisition Management
                                                        801 I Street, NW, Suite 800
                                                        Washington, DC 20536

                                                        II.         Nature and/or description of the action being approved.
                           . _"-. - __--.-
                                                     DHS {ICE/TechOps has a requirement on a sole source basis, in the interest of economy _
                                                     and efficiency, as a logical follow-on to HSCETE-09-F=00059 for $1,171,167.00.
                           E
                           .,_ . _. .;,              I-ISCETE-09-F-00059 was a competed procurement off the Air Force NETCENTS
                           ;                         contract vehicle. nscsrs-09211-00059 upgraded the
                                                     ICE. All NETCENTS awardees were given a fair o                  ty to    c0ns1           r the
                           I                         original order-                                                     .

 1.,                                                 This requirement is to purchase additional equipment for
                                                                               cost of $188,452.00. This equiprnen
                                                                          gram will allow ICE Agents and Officers to
                                                                                          t technique is -


                                                   . The commodities were supplied by:
                                                     Harris IT Services Corporation
                                                     Wireless Products Group
                                                    21000 Atlantic Blvd.
                                                    Suite 300                  I
                       _                           “‘ Dulles, VA 20166-2496

                _                                   III. A description of the supplies or services required to meet the agency’s needs                    -
                                                    (including the estimated value).
             I                                     - This requirement will provide several upgrades to exis                    Harris          rnent. .
          1                                         S         i cally, this requiren1entWil.l upgrade


                                                                                                                  ore, these upgrades are critical            '



                                                                                                        :-~
 _|.‘_-1_1-_I_1ii,\_
 pl




_!                                                                                                                                    ' 2o12|=o|n52s5 oooooo
-l__.___._- -.. _._..._._-_._._..._-..-..-._-...                .   ...-._ .
                     Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 14 of 45




                              The Portable Power Kit is abattery pack device used during air operations. The battery
                              kit is speci cally designed to be used with the Stingray II system. It uses enough lithiurn
                              batteries to power the Stingray II and Harpoon amps for several hours without affecting
                              the air platforms electrical system.

                              The Power Pack Kit Charger is used to charge the portable power kit. The power pack is
                              very large and uses Lithium batteries.

                             This procurement contains items procured off Harris IT Services NETCENTS contract.
                             The total dollar amount of this procurement is $188,452.00.

                            IV. Identi cation of the justification rationale (see 16.505-(b)(2)(iii)) and, if
                            applicable, a demonstration of the proposed conn-actor’s unique quali cations to
                            provide the required supply or service.                                                           .

                            The statutory authority permitting this limited source acquisition is 40 U.S.C. 501 and 41
                           U.S.C. 253 (c) implemented by the Federal Acquisition Regulation (FAR) Subpart
                           16.505-(b)(2)(iii), The order must be issued on a sole-source basis in the interest of the
                           economy and cf ciency because it is a logical follow-on to an ‘order already issued under
                           the contract, provided that all awardees were given a fair opportunity to be considered for
                           the original order.
                       As previously mentioned,_All NETCENTS awardees were given a fair opportunity to be
                       considered for the original order. ICE~C3 has already invested over $5M in their-
                       I                program utilizing Harris Co ration products. This requircmenitEl
                          conunucs     development for the                                                                 program The estimated cost is
                          $188,452.00 for additional items to                                                    ex istmg program.
                                                                                                                            I      This
                                                                                                                                      ' equipment
                                                                                                                                         I ' '
                         associated with th                                                                    gram will allow ICE Agents and Of cers to
                                                                                                   T1115                          £1116 i$_            I

                         Furthermore, it is unreasonably expensive and with a highrisk of failtue for a new
                         contractor to perform the lCE-C3 mission critical services. The potential liarm to the
                         Government is unacceptable delays in ful lling the agcncy’s requirements and mission
                        critical services.                                                                 '

                        V. Demonstration that the nature of the acquisition requires use of the authority
                        cited.

                       Harris Corporation offers a comprehensive line of cellular surveillance and tracking
                       equipment, to include King sh, Stingray and Stingray H, for exclusive utilization by
                       Government and Law Enforcement agencies. Speci cally, ICE has invested              'I
-. -i -._-I.-1
                       $5,000,000.00 towards the investment of equipment and training in Harris Corporation
                       services. _H_arris developed, and owns the proprietary rights to, the equipment designs


                                                                                                           3


                 _    ._-,.-.-1.---i--1----,|-\_|   .---u---_-iuia_-----   --   mi?-i--II   -.-_
                                                                                                                                           2012FO|A5235 000011
                         Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 15 of 45




                             and software necessary to complete these upgrades. Harris Corporation is the only source
                             and sole distributor of the Kingfish, Stingray, Stingray H, Harpoon ampli ers, upband
                             converters, Arnberjack direction nding antennas, Porpoise silent SMS kits, vehicular—
                             based systems and their related equipment, training and maintenance. No other company
                             has the capability or access to the proprietary equipment and software necessary to satisfy
                             the Governrnenfs requirements. Therefore, it is necessary to award this order as a logical
                             follow-on to the current order.


                             VI. Description of Efforts made to ensure that offers are solicited from as many
                             potential sources as is practicable.                                                   -

                            Only Harris Corporation can provide the proprietary equipment and software required to
                            upgrade the existing Stingray systems. Other equipment is not compatible with the     -
                            Stingray systems. ICE currently has an unlimited maintenance agreement with Harris
                            Corporation. This agreement provides additional equipment to replace older equipment
                            and providing training to ICE agents.                '                         '

                            VII. Determination by the Contracting Officer that the anticipated cost to the
                    i       Government will be fair and reasonable.
                                                                                                                           '1

                            The contracting ofiicer will detennine that the anticipated price(s) will be fair and
                    I       reasonable based using various pricing mechanisms including but not limited to the
                            following: catalog or established price list, market prices, historical prices, price based
                            on prior competition, comparison to a substantially similar item, and sales of the same
                    I
                     I
                     |      item to other purchases.                              L

            I               The items procured are under the NETCENTS contract. The NETCENTS Ccontracting
             I
                            Officer has already determined their prices to be fair and reasonab1e.' It is anticipated the
                           duplication of items procured by Harris Corporation costs will be fair and reasonable.
          1-1-.-~




                           VIII. A description of the market research conducted among schedule holders and
         l                 the results or a statement of the reason market research was not conducted.
         |


                           ICE Technical Operations personnel have conducted extensive market research for
                           similar products. This research included Internet searches utilizing multiple Internet
                           semch engines, law enforcement catalogues, inquiries to other lavv enforcement agencies,
                           vendor research, and law enforcement inquiries conducted at the National Technical
                           Investigators Association (NATIA) national conference. ICE Technical Operations
     _.-_-_-
         L-—- _            personnel are constantly surveying the marketplace for responsible and capable vendors.
                           ICE Technical Operations personnel consistently meet with companies and other Law
                           Enforcement agencies to discuss their capabilities and research tools and techniques
                           utilized during over the air tracking missions. The results of the research conducted by
                           Technical Operations determined there is not any additional sources of the equipment
     I                     required in this procurement action or the cost of equipment replacement would not be
 l
                            nancially feasible for the government.
 l




:
                                                                      ' 4
:-
l



                                _                                                                              2012FOIA5235 000012
                                                Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 16 of 45




                                                    Technical Operations has researched the Internet and other sources and found no other
                                                    vendor with devices compatible with the existing systems. Technical       tion personnel
                                                    have met with Digital Receiver Technology relating to
                                        i
                                        i           Digital Receiver Technology could not provide a system           same        rlrtres as the
                                                    Harris equipment. To replace the existing Harris equipment with Digital Receiver
                                                    Technology equipment would cost the government an additional $6,000,000.00. The
                                                    $6 000 000 00 investment into Digital Receiver Technology equiprneut would leave the
                     I‘


                           -1.- n-.|—pi.-| i_
                                                                         la rogram wr'th t e cl111 o     . The purchase of the Harrrs
                                                                                                                                   '   0
                              .-L-.
                                                                    not eave the                          rogram with technology gaps.
                                                    IX. Any other facts supporting the justification.
                       |
                       |
                       l



                                                   This type of electronic surveillance equipment is utilized by Law Enforcement and
                                                    hrtelligence agencies. Posting this type of equipment purchase in public view can
                                                   jeopardize the tools and techniques utilized by these by these agencies, and compromise
                     I
                     |                             investigations and of cer safety, and the safety of the equipment operators.

                                                   All law enforcement agents utilize this system. If ICE uses another system, it would be
                                                   inefficient with multi-systems operating. It would increase costs for training on a new
                                                   system, dual maintenance, and trouble shooting problems. In addition, information could
                                                   potentially get lost since the two systems would not be able to share information between
                                                   them.                                    .

                                                   X. A listing of sources, if any, that expressed, in writing, an interest in the
                                                   acquisition.

                                                   None was identi ed. The market research conducted by the Technical Operations
                                                   Telecornmunications group revealed no other alternative sources are available to provide
             J

             |
                                                   “Passeseeaesiauipmat
                 |
                                                  XI. A statement of the actions, if any, the agency may take to remove or overcome
                                                  any barriers that preclude the agency from meeting the requirements of 8.405-1 and
                                                  8.405-2 before any subsequent acquisition for the supplies or services is made.

                                                  Harris Corporation is the sole distributor for Stingray systems and their associated parts
             I                                    and accessories. Based on these facts, no efforts to overcome the barriers to competition
                                                  are possible. In order for the agency to remove or to overcome barriers to compete this
                                                  acquisition for required services, the vendor Harris will have to release their proprietary
                                                  product details for public use. ICE Technical Operations personnel meet quarterly with
                                                  other agencies to review new technology and exchange internal developments. Technical
 -—;=- |-F
                                                  Operations will continue to look for better devices and technol       and/or better ced
                                                  devices that may meet the field requirements of the ICE]
._+L-_.€ ._




                                                                                               5                          ‘*-.




                                                                                                                                 2U12FOIA5235 000013
                                               Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 17 of 45

                       at
           -r




           -Ii                                                  m
                                                                I certify that any supporting data which form a basis for this justi cation are complete
                                                                actresses
       -'                                                                                                                                                 <5,__5". {:7
                                                        .                                                                                                        Date
                        --.0-mi- 0- _-_-_|"'

                        1'                                                                                          ‘    '--   -—-----—   ,   --

                        1-
                        I




                                                               Conlractin Offi er:

                   *                                                                    the data supporting the recommended use for Limited Sources is accurate

                   |-                                                                                                                                                 .




                                               -\_,_‘
                                                                                                                                                       t ' ilwlte
                                                                                                                                                             tiara T
                                                              U-3-‘IB1migra'tion and Cdsjtoiihzd/Enforcement                                       0         I

               |




           i




       J
       I




                                                                                                                                    6

-|-.                                                                                                                                                                 -I
 |i


|i                                                                                  -
                                                            .....-___...I...-___......._..._.___......__.____....       -_ _          _                           201 2F-'OlA52'35 000014
                                          Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 18 of 45




                                                                                                               DOCUMENTATION or SELECTION
                                                 Contracting Officer:
                                                 Contract Specialist:                                                                                          s
                                                 Order Nos                                                                                HSCETE- l {}~F-D0069
                                                 Award Amount:                                                                            $138,452.00
                                                 Requisition No;                                                                          l92109VHQ6TEC{}l 1'?
                                                 Contractor:                                                                              Harris iT Services Corporation
                                                 GSA #:                                                                                   N/A                               "
                                                 NETCENTS #:                                                                              FA8771~04-D-0003
                                                 Period of Performance:                                                                   U9/2?/2010 -~ 03126/2'01 1 (130 days)
                                                 Contract Type:                                                                           Firm Fixed Price

                                               Background:                                             '
                                               ICE Office of Investigations, Law Enforcement Support and Information Management Division,
                                               Technical Operations has a requirement to upgrade eld deployed                       quipment.
                                               The selected vendor shall provide equipment to upgrade th                    system The-
                                              -Tracking program has Harris                                                          eyed in these
                                              ilbizations                                                                                                                                                                                 ICE i
                                              goiilpeted                                                                                                                                                     ) through Air Force Network Centric
                                              Solutions (NETCENTS) contract vehicle. This procurement is to upgrade additional“ equipment and
                                              provide training to the ICE agents. Therefore, this is a logical follow-on to the existing order. I

                                              Price Analysis:       _                                                              n     .
                                              The Contract Specialist received two quotes; one from the Harris NETCENTS contract and one
                                             from Harris Corporation.                                                                                                                               '                                 -
                                 -



                                             This requirement contains a training class for_ The training class will take place in
                                             Phoenix, AZ for 4 students maximum, 8. hours each day over 5 days. The training vvill cover all
                                            of Harris Stringray II operations from an airborne platform.-Specifically, four students are to
                                            attend this special         on three         t software packages (iDEN, GSM, and CDM mobile
                                            handsets) for the                            gram. This class is considered an advanced training
                                            class. The class                        urs of training per session. The schedule is more
                                           unpredictable due to a large portion of the training taking place in an aircraft. The aircraft will
                                           require additional setup, testing and safety precautions from Harris Corporation. This will require
                                           the Harris trainers to be on site a couple days before the actual beginning of the training class.
                                           The teacher to student ratio for the airborne class is 1 to 2 which adds to the additional cost ofthe
                                          training.                                                                        _                                                                                               i   A

                                          The chart below is a comparison ofthese two quotes.
                 I
                 I-



             I
             r




      .
   I
   1I
    I
    .I1




i‘
,__.i
 -1.s-_lu-\_.-_ida_l .'
                                                                                                                                                                                    1


                          ii.----_ .... _~_—-—-?|f|-In.’-.-—¢~ --   -.. . - .-.-_.~.-..._-,__-in-. .. ... .   .--.-.i-id-... -—--in-int-nr ----.- ‘--- --   —-ii-----.-_._-—-i.-_.--.v-----—   --       -'
                                                                                                                                                                                                                                   2012FO|A5235 DUOD15
                                                                                          Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 19 of 45
                                                            I I I‘II _|II_.




                                                               ___‘I
                                                                     __I-I-_‘rI_I_| l1-




                                                                                                                 kg@323
                                                                                                                   U_mO
                                                                                                                   m05
                                                                                                                    mMgEQuot
                                                                                                                        _ag@OHmO_§                    @o’mHmUOm§ “SwiGZE0
                                                                                                                            _gEg“_OQ%o_UE_*§‘aOHaO~EQ__m8E_EmO&§_  HEA HwmiZED
                                                                                                                                                                         %
                                                                                                                                                                         giEmWEE
                                                                                                                                                                             ?‘_wmmo
                                                                                                                                                                                d_ E_Q__OFHl?                                                                                                                                                                                                                                                                                                                                                                                                                  ig§ §I;i [
                                                                                            mmgm
                                                                                             €§Egan?“
                                                                                               mmw“$06
                                                                                                  §_NO&OU
                                                                                                     03$
                                                                                                     €gm
                                                                                                      WOEQU
                                                                                                      _HE
                                                                                                       ~§2:0
                                                                                                         bmg
                                                                                                         _gaE“gm:
                                                                                                            _Q_mag
                                                                                                               3%H
                                                                                                               m _H
                                                                                                                  ~_§_$:h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g_QG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           “EU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m_$5:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _20:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Bwg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              £05
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              D5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _m3E50D5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   wg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   “STE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _Em_ aE g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        mMW5_g_U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _ mNQq_ OH_NH


                                                                                                                                                                           mgm
                                                                                                                                                                            W_h_ %|M:                           _?_ _ __                                                                             H                                                                                                                                                                            MN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "_ _ _ _ _ _ _ |_._| _ _._ |_|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       IN?                                             ML_                                                                                               E_§§OH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Hggmmu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          mmMdmw23he
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g gomgm
                                                                                                                                                                                                                                                                  H                                                                                                                                       _




          I IWI_-|l :-I_l|I‘lIllh_I l_“|I__I_l‘|_1Il "_:IIfI__I__l. I _ .
                                                                                                                                                                                                        LkgU£%g €§ ; W
                                                                                                                                                                                                                     w:F £iLEow!_:E5 ZlVE 1i_H_AVE5?FaE_ucMmVmamifg%zSm     _W
                                                                                                                                                                                                                                                                                          Igo_Boml_kg L(
                                                                                                                                                                                                                                                                             II _ _|l I_H_I| Ii
                                                                                                                                                                                                                                                                                             _|_I|_¥I_ r
                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                         Q8
                                                                                                                                                                                                                                                                                                                                                                          _g N3_g__H_Mé_m
                                                                                                                                                                                                                                                                                                                                                                                                   %gI H_o|HEm‘U3IE§F
                                                                                                                                                                                                                                                                                                                                                                                                                  W_mimia
                                                                                                                                                                                                                                                                                                                                                                                                                     W   Fl Ill‘! _ ‘tr-r[|I__ _| hi___|_ |v|__I|_   Nmagmmg__mew                 _I I _|_I |ll‘Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _I m___   7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I_____||_ |_ _| _I| _'5L: |_:I|_H|H|_| _| L_IL._ _ _r|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L_HE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  33$
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _:%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           8_Nmq‘mEVi2_%K_B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g _EwL so_|Il_.- _|“_|_v_ir_|     I-I _ _fl_l I|l_|_lI_ _Ill:l hnll



                                                                                                                                                                                                                                                                                                                                             | _ ‘|_il___ ._1 |_ _.|__




                                                                                                                                                                                                                                                                                                                   QZ<m_ j_DQ L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0&2:‘V MR5H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HE6        asEmggg

I KI
  _____ __|
                                                                                                                                                                                                                                                                          “cg                                                                                                                                                                                                                               HI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ‘E#E21%gW5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 o ug a                 N




                                                                                                                                                                                             I     I.                                                                                                                                l                                                                                                                                                                                                                                                                _ ‘Iii




                                                                                                                                                                                                         r
                                                                                                                                                                                                         H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                EHMug
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                MHuge“
                                                                                                                                                                                       J? |_‘.Ll                    “wag?%VQ gao
                                                                                                                                                                                                                             STM                          anyEgl
                                                                                                                                                                                                                                                            2 gm759j Bom_ H ML§H                           AANDQ
                                                                                                                                                                                                                                                                                                           QziMm pémlri_gg                                                              g wlVjit                     WW
                                                                                                                                                                                                                                                                                                                                                                                                                      _;HM|m E_Q_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Um_M>N_ |WH_M W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     H_ o§_6_vE
                                                                                                                                                                                                                                                                                                                                                                                                                    |:_|_
                                                                                                                                                                                                                                                                                                                                                                                                                     _PH___ _|___|_HH||




                                                                                                                                                                                                                                                                                                                                                                                                       _OBlgH MM‘_m'5$_EmL
                                                                                                                                                                                                                                                                                                                      1‘_I__-i_! _ ___-l‘¢




Ill Ill}_-il .-IPILI
                                                                                                                                                                                                        5gmgw                                                                                                                                                                                                                                                                                                                                                                                            _ VZ QPOH
                                                                                                                                                                                                                                                                                                             _._                                                                                                                                                                                                                                                                              “amigo
                 Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 20 of 45
ill-




                  B ased on the above pnoe
                                         ‘ analysls,
                                                  ' _1t- IS
                                                         - II1
                                                            - the' Goven1:nent’s best 1nteres"t
                                                                                      -         to award to thzs
                                                                                                               . Hams
                                                                                                                    . IT
         \
         1
         I
                  S:fW1:;'»$(;orooratzon
                       '             ‘          '                                                    .          .
                                           a logmal follow-on to the base order. Therefore, Hams IT Semoes Corporatnon   .
         I
                  o er pnee 1a deemed to be faur and reasonable.
         I




                  ___,__ The major points listed above must be eorreotecl and resubmitted for approval.
     -I




                       V¢d, Subject to the correction ofthe points above.                           '
 "F

                  _._____ Approved.



     I            S1

 I                                nI_-L.-_.1   ['1   i   -‘II   I
                                                                                 Q Lfé-£2)


                 Signature:




                                                                    4

     _       I     I I ..                                               I.   .               _II_         2q_1_;E91a52I§5IIa@I§10018
                                                                                                        Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 21 of 45
                                                        1!



                                                                                      aoienornenr or s01.iclrarftfonnioorsicarronosconreacr Hi D                                                                                                                                                                                               F “°“T”““" *“ CUBE                                      D         i             if                   FALSE °?P“GE5
                                                                                    2.£oEnoroenTrMoio|Fic}ifron no                                                                                             D‘              '3_.';EFFED‘tl§ii;5'DATTE"_"m_ ‘U                                                               D'ltT‘rtsou'tsirio‘nrP'u?ibHasa aaairaaj                                                            J 1 ~o.irrraaaaere
                                                                                                                                                                                                                                                                                                                                                                                                                                5 Peoraer         2                                                           I              Q I'
                                                                                      Irwwrelb I                                                                                                                          _@1;.2§_/201.;                                                                     _                 ?192}I1l"?.%iQ§?‘E¢°“35.
                                                                                   ICE/Information Tecin/Sir? it Hid D                                                                                                                                                                                   i
                                                I


                                                                                   Immigration and Customs Enforcement                                                                                                                                                                                                         yICEXInformation Tech/SW a aw
                                                                                                                                                                                                                                                                                                                               'Inndgration and Customs Enforcement
                                                                                   Office of Acquisition Management
                                                                                   e01 1 Street ow. Suite 930                                                                                                                                                                                                                  iOffice_of
                                                                                                                                                                                                                                                                                                                               "B01        Acquisition Management
                                                                                                                                                                                                                                                                                                                                     I_Street
                                                                                   Washington DC 20536                                                                                                                                                                                                                         Attn:
                                                        |-,.-..-,._I-_.


                                                                                           —   .    f_'_r_-I‘ -        r.I_'                    _              r.
                                                                                   a earns Ai"~tD aooaess or eourmtcron r.-ta. street. county, an as zrrircodr.-,1 ‘
                                                                                                                                                                         r-                      I                   - -. -   I1           '---      --         I        I             I
                                                                                                                                                                                                                                                                                                                        Washington
                                                                                                                                                                                                                                                                                                                       iM ER aroanoriie r DC   20536
                                                                                                                                                                                                                                                                                                                                          or _s'0Lrc|Troioir?|lréro.                                                           _                                                                                                6
                                                                                  aaaars IT seavtcss coasoaarton                                                                                                                                                                                                       f i
                                                                                  21000 ATLANTIC euro some 300                                                                                                                                                                                                             155-earéerssstrnrrlrri                                                                      -‘D                                                                                    If D
                                                                                  notnss va 201ea2aae                                                                                                                                                                                                                  . f                        -
                                                                                                                                                                                                                                                                                                                       agi-ton Motiistcn oln or oon -tniotronoenit . i                                                                                                       i                          Jr? ‘Q                           i
                                                                                                                                                                                                                                                                                                                           i          aaa?r1~0t-0-0003
                                                                                                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                                                                                                                     |HSCETE~l0—F~U0069
                                                                                                                                                                                                                                                                                                                                     -r—'          __ _       ;;:r_I                IIII      "'           .     -LI   "   I"             ~                I‘                                           ‘ —                              7
                                                                                                                                                                                                                                                                _                                                                    ' 1UB- DATED [SEE ITEM 13}
               ‘I-

                                                4
                                                    I

                                                                                  Cé ibsoéasarviooooi                                                                                                      "**]tb¢i"Y@@@E                                                                          Twii               i                    o9/21/2010
                                                                                  §_j_]The above numbered solicitation Is amended as set lorth in Ham 14. The hour and date specified _i'or receipt of O ers                        Q is extended. i_Jis not extended.
                                                                                      C-‘tiers most acknowiedgo receipt of this amendment prior to the hour and date speci ed in the solicitation or as amended, by one oi the following methods: ta] Ely completing
                                                                                      items El and 15, mo returning                       copies of the amendment; re} Hy acknowiedoinp receipt of this amendment on each copy ofthe offer submitted; or to} By
                                                                                     separate letter or telegram which inciudes e reference to the aoirzatalion and amendment riumbere. FAJLURE OF YOUR ACKNOWLEDGEMENT TD BE RECEIVED AT
                                                                                     THE PLACE DESIGMTED FDR THE RECEIPT OF OFFERS PRIOR TD T!-IE HOUR AND DATE SPECIFIED MAY RESULT EN REJEC-TtDH DF YOUR OFFER. it by
                                                                                     virtue |::i't‘hr5 amendment you desire to change an otter already sutirnitted, such change may be made by telegram or letter. provided eadt tetegrarn or letter makes reference
                                                                                     to the solicitation and this amendment, and Is received prior to the opening hour and date snecttied.                                   -
                                                                                  12. accoonrino ado aeaeoariianon are {rrreqtdmdf l                                                                                                                                 '             l                                  ‘                             D                       0“                     l                           D *0?‘ "ii                                        f DD          1                      ’
                                                                                  $ee Schedule                                                   >                       '* _                                                      p_                                      p            pw         *W_Wp                         p                  pp                              up      4)                 -h bi           _%*                         p                            p:p_Wi                                      _
                           n. |
                                                                                                            _ '-o. nus not onur nneues TCI nomrrcnrion ot= conmacrsroeosns. tr nooanss rue conntnetronoen no. as oaacmeeo IN i‘t‘Enl 14.
                                                                                       I                i         7 ==r                              .I        II                 —          ,———~I -~I                            ————_            II;                  .II@           - —    _    __           II                  ._,       ;_—                _    I,       V               I-I-Ia

                                                                               .£'§ E“_5 A. THIS comes oeoee tS issueo PURSLIANT T0: (S,ElEtJT]r aorrorrry; THE CHANGES ear roam IN rrso 14 ARE times IN "res CQNTRHCT
                                                                                            onoen no. IN Fl‘EM1t3A.                         -                                  I   .         0                        -
                                                                              D                         . e. at aspire nuraeenso corrrnnorroeo stirs raooirreio To eertecr res aominristeatwecnmaoegrsam as aaégarrt not;                                                                                                                                                                                                                                            D                                    D*
                                                                                                    i        appropriation date. etc.) set senor or rrenr 14,- PURSUANT T0 THE AUTi~l0Rt'|"|" or FAR 4s-10sre}.
                                                                              I-1-J        ,   I .4-i_            r*'-                  .   '            -—' _ , .                    ;--—           I I       I.   I;             , _            I II_I_           __         _       II ~~       _                                   I

                                                                                                    _ crews suPPt_emenrataoeEene~r1s enrsaeonrro Puesuanr ro .eLL 't~r1oit=ti'i"r on D                                                                                                                                                                                                             *                   D T                           *                   “ft “                            *
                                -|.-_.=\-.I .




                           .1                                                                               5T75THER?§reo?y tyne0?m5docstEFa?5‘"aodEFF,E '                                                                                                                '7 D                               ""0                               ”          ‘   f                                                                                                                     J          “              f Q D
                            I

                                                                                      it           '_E}i-f-.R 43. [t1D3 {to} , Uni lateral Modification                                                                                                                                                                                                                                                                                             __                   _
                           I!.
                                                                              etatrontnmr                        i       D                -little aqdaao=aa'airar§a..5;aatmarat;}n I                          I: eopiea        teen; oi- ee. N_”L                                                                                                                                                                                                                                                                                if 1-


                                                                            . 714. oe§entt5T!o|~t_tJF*nrttErdo§|EntTrroo*ni1F|c]tT1ortr rbrganrroa 50¢»           hasaag;         5<§}rqrrarrn;J@@ ;;3¢}{5},r§;§¢?m§'rf@}w}i§}o          I H u l if if i i                                                                                                                                                                                                                                                    J                 L
                                                                             DUNS Number:                  602938??1                                                                                           "                                  -
                                                                            The _pur*pose of this unilateral modification is to extend the period of performance for CLIN
               i,|                                                          00U6:-TRAIN~WC—SRII—AIR—3—5: TRAINING ~ WEST COAST SRII AIRBORNE 3* PROTOCOL 5 STRINGRAY II.
                       I‘


                       I                                                    AIRBORNE TRAINING from.09r27f201D ~ D3/25r20ll Lo U9f27!2UlO to D9f26{2Dll at no additional
                                                                            cost to the Government.                                                                                                                                                                                                                                                                                            -

                                                                            The total contract -value remains" unchanged at $188,452.00.
     J:
                                                                            All other terms and conditions_remain unchanged.
                                                                           Delivery: 30 Days After Award
                                                                           Discount Terms:
              It
               .
                   I
                                                                           Continued ...               ._                                                                                                                                                                                                                                  '
              r
              -
              I|                                                            Except aspror-ri ed ail terms and                                                                                              of the docurnent referenced in item EIA or tea. as heretofore changed, remains unchanged and in furl force and etfeet                                                                                                                                                           p                      p
          I
                                                                            rsareoea ano TITLE or stones f"I'ypétJ}pr'fnt}z                                                                                              * ' "D                             0                                                '”_[1s,ifiq.t.1-.5; p.5;r>#~i'ri‘-re'n*:nnee~oar<%§1=:~==-err                                                                                       I ‘
     "I
         1
         2                                                                  t5B._ oHTFr;e_¢TDRtDi=FERt1Ft                                                                         _                        *                        if            if tee; oirsiisirénsn
         |
         a
         It




                                                                                       H           7               I           -                -.   —   Ii          I        r                      _Ip---:
     -,_-—I
                                                                             7 ______ 7 -rarorrarweorposmemnmreorcsignj                                                                                                                                                                             -
                                                                          ' nan retest-152-sore _                                               j W“?                                        '                                     é                      -‘f                              *       if
-ti                                                                         Pr rviotss edition uittidbie




     1




 i
 1
 1_I,-.--..-....--__i._.I........_I.II.I...----I----...-...,                                                                       __|I.-.---..-. -.._I_I.I_..-__-_I-II--.                                                     -I I.-I-I-I.-W ...-_,.‘_,.,,.-I-_-.._---.-.-.--n --                                    --- -----—-------— H -- ---——-------                             —-— _____— _ -
            I                                             "-                                                                                                                                                                                     _I                                                                                                                         _                                           ,___       _.__,_,.,
                                                                                                                                                                                                                                                                                                                                                                                                                                               2D12FCHA5235UUDU1Q
                                                                                                                                                                                                                                                                                                                                                                                                                                               ,.__.,.._,_,_.-.-......._I,__.._, _-.--   -_-Ir     “-             ------   -..I..
                                                                             Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 22 of 45
                                                                                                                                            1
                  \-                                                                                                                                                                                                                                                                                                                                                                                -.
                                                                                                                IIIHH-‘_'_.__               -|II-I|-|—-                _   __            -—--—--           ____ -_ -—-—               —        _-               _      —----              -                                         _                                                                        ‘L I-,___;-;q_-_    _-             ‘llIl','_     '   _       _.                       -   '_"'                          —

                                                                                   esreaenos mo. oI= _ _ JM ENT BEiNG_ oormmueo                                                                                                                                                                                                                                                                                                                                                 ABE                           OF
                                  ‘                             CONTINUATION $HEET FA8'??l~O=1~D—GEJ03fHSCETE-~10-F~—OOU59fPUUO[}l                                                                                                                                                                                                                                                                                                                                             T2                             J 2
                                                           '         —— -"     '                ---_- _-_-~ —-__'      " ‘IT                        - ,_-"     _-'1'; _             —p——              —_    _ _ '_ __;.-q- ,___                               pg-|-|.|-- __ :;_-_—_--_        ___-_ __                                          31                                                       ,    L__,_|-_   I7 ——-           oi;-in-I-Iqrl-II-|'\‘                -           ——-         ---          "       _"-1"
. _,.-

                                                               NAME OF {JFFEFHJR OR CONTRACTOR                                                                                                                                                                                                                                                                                                                                                                                                                      '
                               .|- .__|- —-?_ ._
                                                               HARRIS IT SEE‘-IICES CORPORATION                                                                                                                                                                                                                                                                                                                                                                       -            '
                                                          —, _._    '1 -~ -*—=-~            "    I_'-                  _            —   -    _._.    7 .=-,_1 _,_____|-——           ~      — -             ;-_,-...-...                                   pq- - ,___                     ~——'                              __           _            T                                                       ,__-_._      —---        ~   —’—— —'__F1—_'.I'                            l—II-HI                    |Il-1Il-nu~\I--i|-

                                                                ITEM no                                                                                                    SUFPLIESISERVICES                                                                                                                         .ou.=.MTm'                                                    rr                                    UNITPRIEE 1'                                                          FWIOUHT                           '
                                                                    [AI                                                                                                                 [BI                                                                                                                          l              {CI                                       {D}                                               {E}                                                                          IFI
                           |                                                                                               iii              - ' _|-I—     '   _ _ __            ""_.-u1u1.iq-nq _____            _                --, _ —- -_- ___                       ,_    ___       ad.‘                                       W~—i—                                     --                                                            __,,___|.'_—:1_-._>__-_--                  *   _ ‘I _ -___-L’-I             ,            pq
                           .-
    -_                      I
                            I                                                                                                                           Net 30                                    .
                           I                                                                     Delivery Looation Code: ICEfINVfHQ—D6
                                                                                                 ICE Ofc of Investigations no Div. 6                                                                                                                                                                                 I                                               I
                                                                                                 Immigration and Customs Enfotoement                                                                                                                                                                                 -
                      I                                                                          500 12th Street aw                                                                                                                                                                                                                                                  I
                        H                                                                        Washington DC 20024                                                                                                                                                                                                                                 I                                                                                              ;
                      ».
                      1- =-—_- —:-
                                                                                                Accounting Info:                                                                                                                                                                                                     =
                                                                                                                                                                                                                                                                                                                     ___|._.___—-                                    5
                                                                                                                                                                                                                                                                                                                                                                                                                                              a II
                        I
                        .§-I.-—
                                                                                                 swevooo-000 BA 1o~50-00~00o                                                                                                                                                                                                                                         I
                                                                                                 15~o1—o60o~0e—oo-oo-no on-25-on-00* -------- ~-                                                                                                                                                                     ’                                               ;
                                                                                                ‘mousse                                                                                                                                                                                                                       I                                           I                                                                        I
                                                                                                ‘FOB: Destination                  _                                                                                                                                                                           I                            -                                                                                                      I
                  1                                                                               Period of Performance: U9X27/2010 to O9f26/2011                                                                                                                                                               j                                                    '
                  1                                                                                                                                                                                                                                                                                            i
                                                                                            'Change‘Item 0006 to read as followstamount shown                                                                                                                                                            I.                                                          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                   II
                                                                                             is the obligated amount]:                  _  _                                                                                                                                                             5                                                           *

    J                                                          0006                         ITRAIN-wc~sRII~A1R-3-5:                                                                 TRAINING - wasw coasw                                                                                                                                   I 1 EA
' I
          1                                                                                     $RII AIRBORNE 3—PROTOCOL 5 STINGRAY II AIRBORNE                                                                                                                                                                                                                                         '
          ;                                                                                     TRAINING                                                           "
          .                                                                                            L                                                               l                                                                                                                                               I
                                                                                                                                                                                                                                                                                                    l iIh".-_ ‘.\I ".T—_i "                                      l                      I

                                                                                                                                                                                                                                                                                                         '_



                                                                                                _For questions reg                                                                                                                                                                                                                                                   I                      f                                                                 I
                                                                                                Contract Officer:                                                                                                                 -                                                                                                                                  i                      I
                                                                                                Contract Specialist                                                                                                                            202-
                                                                -         Technical                                                                                                            ?03~49


                                                                                                                                                                                                                                                                                                    I                                                                                       .
              '                                                     ,%7é‘ Vendor POC:                                                                                                         ?U3—4B                                                                                                                   =

          I                                                                                g_                                   -                              .                                                                                                                                    %
1                                                                                                                                                                                                                                                                                                   I..:                                                                                ,




                                                                                       I                                                                                                                                                                                                        r                                                                ,-
                                                                                                                                                                                                                                                                                                                                                                 I


                                                                                                                                                                                                                                                                                                                                                                     .L_.__
                                                                                       I
                                                                                       J.



$4                                                                                     I                                                                                                                                                                                                        I                                                            I I

     I                                                                                                                                                                                                                                                                               .                                                                       I
     I
     I-

                                                                                                                                                                                                                                                                                                                                                             r                          1.

     II                                                                                                                                                                                                                                                                                         I                                                            ‘                          1                                                               I
    I                                                                                  1                                                                                                                                                                                                                   '                                                                            "




    H-npdun
    I\-
     -                                                                                                                                                                                                                                                                                                                                                       ,                          .|
                                                                                                                                                                                                                                                                                                                                                             I_                                 I


                                                                                                                                                                                                                                                                                                                                                                                        I
I.                                                                                 I                                                                                                                                                                                                            1                                                            “ I                                                                                   I
 I                                                                             I
                                                                                   I                                                                                                                                                                                                                                                                           I                                                                                   I
1                                                                                  I                                                                                                                                                                                                            I                                                                             ' ‘

                                                       1--I-I W
                                                       N34 T510-QT-152~3€ T
                                                                               I                >A          Inna-|         __nn—
                                                                                                                                                                                              -
                                                                                                                                                                                                                                          _I        ' _     |-|-...;           ' —.1.r _+_'“                                                _——--,.._-;
                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                   ]'                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   I        Dpq-|QH;q_ pggu 335 [+35]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |-u—|-an              ,             _4-In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                        -                                                                                                                                                                                                                                                                                                                                                   Simnsoiedhyo a
I                                                                                                 -                                                                                                                                                                                                                                                                                                                                                         FAR {I-3 EFF.) 53.11EI




                                                   _      J "uiF Ti._i___ioi                                               _om"ii___n“ i,T,_%mi,                                                                                  _mm_____mWHwi_¥wHw_____M_H,_ _¥m“m_u_ii29l2E1ZEE§§¥iQQ9H%Q"--.“_“m"_
                                                   Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 23 of 45


                                                                                                                                       .U.S.'ImII1ig1‘atio11
                                                                                                            ‘ri
                                                                                                             H            _I“,_r 3 and Customs
                                                                                           .                  J-'\““D
                                                                                                                    __    ,,¢=>'
                                                                                                                   Pb .':§,‘_-""
                                                                                                                                  1°” Enforcernent
                                                                                                                                ”?"r_‘



                                                                 MODIFICATION SUMMARY REVIEW SHEET
                                  -—-—-—-$—|- -a
                                                   Contract Specialist:
                               N-rin               Order No;                HSCETE-10-F-00069
                                                   Modi cation #:           PODDOI   .
                                                   Type of Contract:     Finn-Fixed Price
                                                   Amount Change:        $NfA
                                                   Total Contract Value: $188,452.00
                              I                    Requisition No.:         i921l1VHQ6TEC0038
                                                   Contractor:            i Harris Corporation
                                                   Netcents #:              FA8?7l-04-D-0003
                                                                                                                                   -            .,    _




                                                   Background:
                                                   The new Technical Enforcement Officers (TEO) in the Phoenix, Arizona Office are required to
                                                   take a Basic Stingray II class before they can take the Air Class under C.L1N 0006 in this order.
                                                   The Program Of ce is working to provide them the Basic Stingray II class now so they can
                                                   proceed with the required Air Class Training under this order. As a result, the Program Of ce is
                                                   requesting to extend the period of performance to allow time for the new TEOs in the Phoenix,
                                                   Arizona Office to complete the initial training so they can proceed to the required training in this
                                                   Purchase Order.                                           _ P

                                                   Description:                                                         '
                                                   The purpose of this unilateral inodi cationis to extend CLTN 0006 period of performance from
                         _£‘£_._. _.               09/27/2010.-— 03/26/2011 to 09x‘27/201,0 — O9/26/2011 at no additional cost to the Govemrnent.
                 I;




                                                   The total contract value remains unchanged at $188,452.00.

                                                   All other terms and conditions remain         changed.


                                                                                                                                   D3/2/sI II
                 I



                     I                                                                                                             gf2§///
                 i
                 I


‘-;




 -» u-_.- _.i-
 i
 r




.\¢
                                                                                               ....                                                            ... _
                                                           Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 24 of 45
    I
    =.


                                                                                                                                                                                     .-P
                                     Ij        '_        F--'11!’-'--_l'i                              Q         1l_._.-_       —-III-1|           "—" "J-nu-jQj*7—,—,                _,,a-|-_—;-|___j                       --       ,    _-___.-|——         _ _ __                               mi                       --_-,-|-,_-,________                                —     — — —’"I- ——:r*-                                                   .71-q """ -‘I-II-mi                               I        |i"'_‘l-II


                                                                 __                                         _,__,                                            onoen FOR suceues on SERVICES                                                                                                                                                                                                                                               " . PAGE “F WES
                                     ..iM'=E{R?feHT= &1sr5e"eseg==;e99 r>wm_¥qrq1_,w1r=eodféiies rwm1hs_-it                                                                                                                                                                                                   P                                                                                                            P                    Ijl                                      I                     8
                                         1. WEBFQRDER                                                            g.-,$gg"gs;@'5*;@=gr=-~5_,3                                                                                                                                                                                I Q, -                                              ._s.s"'P_Tsaf[j I                                                                                            1
                                         U9.=’28f20U9                                                                                               n -0                                                                                                                              ,am.nsoFcoMs|onEs                                                                                                            '
                                           '                             '                            _"         _'        I'm"            "'"—'      W" " - - '" "’"“""""—"                       " -       -           .                D"-
                                         .URD'E ND.                                                                                                                    4. REQUISITIUNJHEFERENCE HO.
                                         HscETB___09__F___D005g                                                                                                                                                                                                                               immigration and Customs Enforcement
                                                                                                                                                                         192 10 9VHQTECH0031 . l
                                         E.iSSUIHGDFFtCE{Addr'ossoooes,oom:iuncatn}                                                                                                                                                                           '                         s.emE.er                                                       LE1?"-P                                                                           H                                                            I
                                         ICE‘-flnformation Tech/‘st-I .5. Hm                                                                                                                                                                                                          ‘;Ai;1-_;-1;
                                         Immigration and Customs Enforcement                                                                                                                                                                                                            19729
     |I                                  office of Acquisition Management                                                                                                                                                                                                             §3"5-ta N
     I
     ,=                                  B01 I Street NW, Suite 930                                                                                                                                                                                                                   _              fr_;____.         —     _        ____                         _____7             ——                               _   ..        ___      -._-        '-   '    '       '   —   —        —T§“    '--        »-7+
     ‘I
    .                                    Washington DC 20536                                                                                                                                                                                                                          'I=1‘31T"’                                                                                                                                                     ¢5T"*TE E-EPCUDE
                                               _                                                _”          _Wp                                                 7 L                                                                                                                   Ibsrte                                                                                                                                                         Ive                            Izzcvs
                                     ?.‘F0:p                   __ __                                     g                                                                                                                                                                Etienne».                                                   I P                    P”                           ' P                               if W IMHO
                                     B. NAME OF CONTRACTOR
                                         HPLRRIS IT 5EIRVI€ES CORPORATION                                                                                                                                                                                                                     '                                                         D    P”                               -                             "W                             PE _m_i':'__
           _-I
                                                                                                                           _                   _      __                         _____;_                                                                    A _                           Y                                                                       E. TYPE OF ORDER
                                                                 _                                                                                                                                                                _                     —     V“-_                        I           _— "P            _              mW_                           _           if                _ __- _ I                fl f i ‘ii                              W fr             1 7
                                     *’*°‘7‘"'P’*"""' mi“                                                                                                                                                                                                                                 ]|:io. PURCHASE                                                                             .                                    , E] e. ostrcsnv
                                     ¢,511zEET,n.|}[}RE$5 it                                                                                                                                                       “                         D          '                             so-'eRenceYous=
                                     21000 ATLANTIC awn some soc                                                                                                                                                                                                                       Quote #= 981-24T'.?-7                                                                                                                         Exception-bi1r|ngir1=s1:ue coso|1 1a
                                                                                                                                                                                                                                                                                                                                                                                                                           : revere-e,tt~iisdetherycrderiss:1:;e<:t
                                                                                                                                                                                                                                                                                                                                                                                                                                     tnInst|uc:ecnso:vn£alr:a-doniriasicte
                                                                                                                                                                                                                                                                                                                                                                                                  _            ,___, I mdyof sfmnardhlssuad
                                                                                                                                                                                                                                                                                  '                 W"
                                                                                                                                                                                                                                                                                  iF'|easehrrJslHl1ofolowingonlheta:ms                                                                                         '           istqocttothalmimandmndi ons
     -u—1u-\|-
                                                                                                                                                                                                                                                                                                  andoontiiionssoaoi adonbothsldescrf                                                                                      1] orthaabuve-o|.:11b=emnn=1rilraot.
                                    -e e - --—e -e                                                                    r                    s                                               -                                              ----                                                    His one and on the attached si'|eel,lfea'1y,
                                    E-IEEES                                                                                                                                            1 STFTE i- Zip POPE                                                                            I hcamag dBi\raPf as Indicated.
                                                                                                                                                                                         VA    201662496
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    In
     . -. .;




                                     EJICCUUNTLHG awn aeseosenrron cam‘                                                                                                              ' "                                                   ' it                                   ii1e.1Yeou|s:r|on|nooFri|c€
                                                                                                                                                                                                                                                                                  I                                                                                                                                         Ir       i       ___7.__._




                                    _see_ Schedule          p                            H                                                                                                                                                                                                        ICE Dfc of Investigations HQ Div. 5
    iI.                             11.BUSlNESS CLASSIFICATION |'Ch~ockappmpI1a.:‘e' .-i.,;.+.a);i'                                                                                                                if M‘                                                                            I       _         1§fr§.n.e.eo:nT I it I                                                                                                                                                                   '-
                                       [:] a. snnu.                 [1 n. ornsnn-nu emu.                                                                                                                          [3 c.D1SA -IANTAGED                                                                 [:1 e            Destination
                                          [j a. women-ownso                                                                      CI a. HUBZrna            '     E] r. EMERGING SMALL                 scream-
                                    M_p                W1                                                                 g    E               _,,,,,,,__ W           eusplngsspp        AH           owusc       .
                                                                                                                      1:. Place or                            1-=1. ocvsannaiir an. no. I P P ':";”Iiiis.*5EL:\irEn To"F.o.e. a-an                                                                                                                                                                                               '            ‘o1‘atiaIseaa.w icons
                                                       ._ _.                                                                --. .         __ 1 .___ .... ...:                                           1 OHDRElEFORE(DatoJ
                                    a.|nsPEenou_                                                  '                                       |:.ACCEFTAHCE                                                                                                                                                                               30 Days After Award
                                     Destination                                                                                          Destination                                                                                                          .                                                                                                                                                                                                                                   Net 30
                                                                                                                                                                                 .             I         P               i1ir.scn5outei{r}ee'rever=ereI?Ie},=e¢i1e}e}ii** P                                                                                                               A                     A E                                            v                                         “mi
     -I
                                      I                                                                                         ii                 M.‘ U                                                                  A 00- F‘ iu ouaunwii; 'iIi_i:”Wnn|rii                                                                                                    ' I I I 'I                                 __ I ' E                                                      '0 if                 iduanriw
-1
     1




     i
                                     one no.                         I                                                                             SUPPLIES on seawcss                                                                          penance! unrr I         P-R|L‘,E                                                                                                                                 auoum                                                       I                    aces:-use
                                    .1    iii                                                                          -.                                       {I1}                                                                                                          I                     i¢I                    I10                         {Bl                                                                   ill                                                                           (01
                                                                     ‘DUNS Number:  602938771
                                                                     ‘THIS ORDER ISSUED AGAINST THE US AIR FORCE
                                                                     ENETCENTS CONTRACT -FASTTI-04-D—0003 UNDER
ii                                                                    AUTHORITY OF THE ECONOMY ACT {31 U.S.CT
                                                                                                              —                                                                                                                                                                                                   l
    L
    .                                                                .1535) - ALL NETCENTS CONTRACT ii                                                                                                                                                                                                            ‘I
                                                                                                                                                                                                                                                                                                                                  I                                         |                                                                                           .
                                                                     ,ras??1—oe~n—ooc3 TERMS nun counrrrons
                                                                     §Continued ...
                                                                                                                                                                                                                                                                          I                                                      -.
       I
                                                                                 i1e.eiepIHaI=enr’
                                                                                 I".
                                                                                                                                                           iiiii"                                        D        19. GROSS SHIPPING W'E1GHT'                         D                                     P"                        20. INVOICE HG.                                                                                                                                    D                     ‘uni D
                                                                                 I
                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -rona
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _(Ccnt.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               P399-‘Bil
                                                                                                      —.= »---         .       11,-                 _i:»          _.__   _-._-             _
                                                                                                                                                                                                             21. m.u|.
                                                                                                                                                                                                   ____.:.._________,,
                                                                                                                                                                                                                        INVOICE
                                                                                                                                                                                                                   -_,___._ _ ._
                                                                                                                                                                                                                                 TU:                              .               ___                     _ __                                     _                            .__.__1
                                                                                                                                                                                                                                                                                                                                                                                              I
+                                                                            If a. NAME                                                                 DHS 1+           ICE                                                                                                                                                                                                                          $1,171,167.00
                                                                                     |
                                                                             '1-
                                                                             ||

                                     EEBJLLMFG                               I                                                                                                       .. 1                           _..                                                                           _. .._. .                           _-_-                         .___-_...-
                                    esmvs te h.STREE|'NJDRESE                                                                                           Burlington Finance Center                                                                                                                     I                          H”            _                                 if                                                                        I I                                   J.
                                     ONREVERSE                                       '                                                '
-2
     -\ .-i—. - -i.-‘.4.L_i-I in.                                                            {or F'.O.- Boar)                                           e.o. Box 1620
                                                                                                                                                        Attn: Ice-or~no-orv s                                                                                                                                                                                                                                                                                                                                  Inn
       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GRPND
     1.
     J-                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' TOTAL

                                                                             "o.CITY                                                                                                                                                                                                                                                                                                               $1,111,151.00
                                                   '                              Williston                                                                                                                                                                                                                                                            5-1620
                                                                                                                                                                                                                                                                                                                                                                                          E-Fn_'iI|i_'__..m

                                         22. UNITED STATES UF
1-
                                               .w|an|ca av f.5;n'gnatur‘E}
                                                                                                                                                                                                                                                                                                                                                                                                                       OFFICER
                                    hLl"I"l-IICRIZED ‘FDR. LOCAL 1'                                                            '1
     I                              FF.'E'\v"lD‘|.-PE HJl'l'IDN HUT UERHLE                                                                                                                                                                                                                                                                                                                                                                     OPTIONAL FORM 341" mm some
     r                                                                                                                                                                                                                                                                                                                                                                                                                                               Prnmb-ad by                                 4! C-FR 5121313}




  4-
-1-



                                                                                                                                                                                                                                                                                                                                                                                                              2012FOIA5235 000022
                                                  Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 25 of 45
                                                 ‘I




                                                                       I -               omen. -JR SUPPLIES on semncss                                  “                            WEN“
                                            I                 I        L                             _ $§HEDI!lLE-QQNTINUKUQN                                 _ _ _. I       2        I _                  I
                                |
                                                        Ma-rk_ Q             an-:1       '3u'i1i_1          Urdu’ numbe;     I   I H I     I I
       i
           -_-. \'_+-ui- P_.-
                                       DATEUFGRD-ER JCOHIRAGTHU.                       I U h                          ‘I                  “I
           I
                                                                                                                                                        cmnenuu
       |                                 Qf2Bj2         9 FAB7?l—04-D~0O03
           r                                                                                                                                            HSCETE“ 9*F~UG059
                                         wan no.“                     ' J            SUPPL£E3ISER\l'IBE3                                         UHH                AMDUMT                                     QUAHTHY
                                                                                                                                                 mmgg                                                          ACCEPTED
                                            ml                             i                                                                      Q}                     I                                           w}
                                                       ‘PPLY.  ELL NETCEETS FEES END ANY RELRTED
                                                       CONUS SHIPPING CHHRGES ARE INCLUDED.   THIS
                                                       IS A FIRM FIXED PRICE ORDER.  DELI?ERY
                                                       SHALL BE MADE WITHIH 30 nnys AFTER RECEIPT
                                                       0? oansa.
                                      0001             nuws BAND Iv - ANS couvnawsn                                                      20 BA
      ‘T
                                                       (CONV—21G0fl7DD}     .

                                                       Accounting Info:
                                                       ornxvoa-4LA an 10~50-00-000
                                                       1s~¢1*040n~o4-no-no-00
                                                       GE-31~3a~u0-0
       |

    W'|
       '!                                              Fun:        '
       II'|
      1
      1--.
                                      DDU2             ‘ BERJRCKFK OR G TO AMBERJRCK~2 UPGRRDE
    Ii
     .
                                                                                                                                         10-EA
       I                                               {WIDE}
      1'                                               {AJ~W-UG}                                            '          — -
                                                      *cc0unting Infu:
                                                      OIDIV é—4LA BA 10150-00-000
                                                      15-01—D400—04-0D—D0* 0
                                                      GE—31-36—UU—UUO0U0        -

                                                      F‘*‘“d‘*°“ —                                                                         |

                                     GU03             HARPOON ZIOUHHZ
                                                                                                                                          3 EA
                                                       {PA~KIT*30W 2109]
       1
        1.
                                                                                                                                           I
       F
       r
-i                                                    Fbcbunting Info:
vi‘
'      -
       I                                              OIDIv04—4LA BA 10-50~00—0G0
                                                      1s~01*o40o-04-00400-on
                                                        —31~35
                                                      Funded:

                                     000%             RUGGED MINI—PC CONTROLLER                             {GD GO BOOK}
                                                                                                                                         ll EA
                                                      (2Ul4U69-101)

                                                      *cc0unting Info:
                                                      OIDIVU4—4LA BA 10—5U~UU—OU0
                                                      15—Ul-0400-04-00-00-00
                                                      GE—31~3E-DU-UUUOUU
       J


                                                      “dad ‘ —
                                    UOD5              STINGRAY II — UPGRRDE
       I
       l
                                                                                                                                         2 EA
                                                      [STINGRAY II - UP}
                                                      LAPTOP PC IS INCLUDED IE THE COST OF THE
                                                      Continued ...

       .__.'.:. -




                                                   TOTAL CARR.'lED'FGRWAR<D TD 1ST PAGE {ITEM 1?                                                                                                       ?


                                    AL "I-iORl2EDFOFt LDC-AL REPODUEHUN                                                                                                          '    DP11OHhLF||i,
                                                                                                                                                                                               R l3¢ll[nw.4-man}
                                    PRE'U!0LlE E -ITICIH HOT USABLE
                                                                                                                                                                                        F:wc.riu-I-::I by BEA F!-R{4h2FH'1 5!.213!lf|

Il-




'.-|.-'_.-__-
                                                                                                                                                                   2D12FCHA5235OUUU23
                                         '_
                                                         Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 26 of 45
                                                          i-



                                                1        "*_        7'1’   _'    "_l\— —.   1     _   -—---J____1-¢—_;—_--       :.1_-_     -    _ '   ...   |'—_ -------—---_           1----if        ----——-       -       _,                   — —     --    - —.                       -    --r     ""    r    -1-
                    ~4

                                                                                                      ORDER                      __I1 SUPPLIES OR SERVICES                                                                                                              [I       -wmsmc
 I                                                                                I         _I         I __ $¢HEQIUILE: CONUNUAUQN                                                                                                             -                             3
                                                                      iqigjfk papa: wit cqnhad arrcif<>rc§de|~numt1-era.                                                    -
                                              UA EOFURDEH' ccnrRAcTuo.I
                                                                 .                                        II I I "II I                      II IIIIII II                         II II        '                   I                I         I ORDER
                                                                                                                                                                                                                                               I IIIII
                                                                                                                                                                                                                                                     ND.
                             -—-u-_. _
                                              Q9/ggggggg FABTTI-04-D-0003                                                    _                                                                                                                     uscswm-09~r~0n059
                         . , __
                                               ITEM N0.                                          SUPPLIESISEBNICES                                                                QUANTITY UNIT                                        UHFF                          AMOUNT                              IQUANTHY
                                                                                                                                                                                  ORDERED                                              PRICE                                                      -      ACCEPTED
                                                    my                     __         _“ f_?                   ma                                                                        in               my                            my                      _J       m             _         1__       I mL__ H
                                                                    STINGRAY UPGRADE.                               .

                                                                     -cccunting Info:                                                   -
                                                                    OIDIV04-4LA BA 1o~s0-0n~ou0
                                                                    15-01-0400-04-00-00-00
                                                                    GE-31-36-0

                         1
                         I
                         ,|
                         a
                                              0006                               IDEH 800MHz                                                                                                       3 EA
                                                                     {PA-KIT-30?? IDEN 800$

                                                                    -cccunting Infc:
                                                                    -1uIv04—4LA BA 10-50-00-000
                                                                    15-01-0400-04-00-00-00
                                                                     E-31-3 -
                    1-—--'
                                                                   Fun ed:

             l:          I
                                              GU07                 BAR      DUAL—BAND 355/19GUHHZ                                                                                                  2 EA
                                                                   {PA-KIT-30W DUAL-BAND)

                                                                   Acccunting Info:                                                                                                  I
                                                                   OIDIVOQ-4LA BA 10-50-00-000
                                                                   15-01-0400-04-D0-00-00
                                                                   sm~31-35-004000000
                                                                   Fun

                                              0008                 STINGRAY SDR RADIO SLICE                                                                                                        2 EA
                F                                                  13092527-201}                                                    '
                i
                    I

                                                                   Accounting Infc:         .
                i                                                  OIDIV04-4LA BA I0-50-00-000 '
                         I
                                                                   15-01-0400-04-00-00-00
                                                                   GE-31-36-00-000000
'1 _-L.-—

             I                                                     Funded:
             I
                    |
                    I
                                         0009                      PURE ISE 3c SILENT sns                                                                                            '                   an
                                                                   (PORPOISE-3G}
                                                                   *ccounting Info:
                                                                   0IDI?04-4LA BA 10-50-00-000
                                                                   15-01-0400-04-00-00-00 '
                                                     '             GE-31-36-00-000000
                                                                   F“““‘E"“ —
                l
             :
             L
             !



WI J
       ‘-
                                         0010                  ‘STINGRAY II SYSTEM                                                                                                                 1 EA                   I
             1
              |
                                                               h{PfN: SRAE-II) '

                                                               *                                                                                                                                    r
             1

                                                                   Continued ...                                                                                                                    I



          I-




       I




          |
          |
          |
          r
|




                                                   TOTAL CARRIED FORWARD To 1s'r PAGE{|TEH1?{H}}                                                                                   i‘
    :'
       +1- 1- —-d
                                         mmnm mmmunun ummwm             "
    1
       ‘I                                Pnswws EDHIDH ucrr umam _ -                                                                                                                                                                                                                1-“ -lHALFC=RH 3-1|-F1'H|H.11'2 CB}
    1                                                                                                                                                                                                                                                                                  PI‘B=HI'lIi¢hq'GBAFARi¢B cm:-sa.21:s4n




    -. __.-4_;-. ?_ ._                                                                                                                                                                                                                                           2U12FO!A5235 UUDU24
                                        Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 27 of 45

               I              IIIIIIIIIIIIIIIIIIIIIIIIII-'   IIII.” IIIIQRDEE-I I .-1I§|jEpuE3 QI§I§RI;|¢g§ IIIIII IIIIIIIIIIIIIIIIIIII                                         @                       IIIIIII IIIII
                                                   -                       $0lj0EDULE000%:§_00NT!PlUATION                                                               '        ‘-1                    I_
       1.
     . .
       1
                              0@?000RT=“1‘1T= P-*?1<5*1P#+'-1<@s§H* momma
        I
        I’
        5
                              DAHEDFORDER 0o~0RacTuo.                    I II                   IIIIIIIIIII       II          I                    II       II 00§00¢00J"i”II                      IIII II IIII
                   I|-
                              ggfggfg gg FA87?1-00-D-0003                                               I                                                          HSCETE-09-F-00059
                               nsu no.                                su mnoorseawous                                  uu.=0~rrmr unrr                     umr                   mourn                  oumuw
                                                                                    -                         _        QRUERED                             PRICE                                        ACCEPTED
                                   mm                                       {W                                            mi                      0}        In                     M                         0)
               4*                             <FOR sac NEwARK>                  -

                                              Accounting_Info:
                   |-
                   |
                                              OIDIV04-TFH BA 10-50-00-000
                   I
    -I
                   I
                                              15-01-0400"04-00-00-00 GE-31-36-00-
                                              000000
III‘




                              0011            CDMA.CONTROLLER souwwnuz                                                                    1 EA
                                              (P/N: SHAY-II-CDMA-SW}
                                              <FOR sac NEWARK}                                                                                I
               I;
               -|
               I.
                                              Accounting Info:                                      -                                         I
                                              oIo1v04-Tau an 10-50-00-000                                                                     I
                                              15-01-0400-04-00-00-00
                                              GE-31-36-           -                                                               '
               i-.l_




      ‘II.
                                              Funded:
     1
                             0012             GSH CONTROLLER SOFTWARE                                                                     1 EA
                                              {P/N: SRAY—II-GEM-SW}
                                              éFOR sac NEwARK>

                                             -ccounting Info:
                                             GIDIV04-TFH BA.I0—50—00-000                                                  -           -
                                             15-01-0400-04-00-00-00
                                             GE-31-36-00-000000

               1
                                              F““°‘@d= —                                                                                      I
               :
               I             0013            IIDEN CONTROLLER SOFTWARE                          _                                         1:00
               I
                                              IPXN: SHAY-II-IDEN-SW}
            I
                                             I<FoR sac NEWARK>                                                                                I
                                             l ccounting Info?
                                             OIDIV04-TFH BE 10-50-00-000
                                             15"0l"0400"04~00-00*00
           -5.-.1. -_                        GE-31-35-00-000000
                                             Fun:             I

                             0014            DELL LATITUDE D630 LRPTOP PC CONTROLLER                                              I EA
          _. ,._._


                                             {Pf z LAPTOP PC 2009523-101)
                                             <FOR SAC NEWARK>

                                        _     ccouuting Info:                                                                                          5
                                              IDIV04-TFH BA 10-50-00-000                                                                               I
                                             15-01-0400-04-00-00-00                                     '
                                             GE-31-36-00-000000                             -
                                             Continued ...



                                                                                                                                          I
          I -I-.1;.___



           |
\          .
          1
          J




       ‘L




                                            TOTAL CARRIED FORWARD TOI1ET PAGE ITEH 1'?(H}}
                         '   mmmmummuxmmmmmmmmi                                         I                                                          I:”“I   l"      II       '             tw m LHRMmHwnumq
       I
                             PmMmmammumnumm£
 n
      1
      1                                                                                                                                                                                    F-muu¢n10anFm{4ncFR|sa.:1ar_q
      1




      ._
     ‘I

                                                                                                                                                                                20'I2FOIA5235 000025
                                          Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 28 of 45
      -ul
      -vi-u —

       |-
       |
                                                    "                     W 'TT()IiI[_1IER_T i@upPL|§s on éi-:'ié"fic§                                                                      1"*****]‘“F~@E ” % %
                                                                 I I I                           I$CHEDULE#CQNTlHLIBTII0|‘~!I                                                                                            5    .


                                                             Eli paw:Ijcfuges_an papers wiih             armor |:§d_e|f numbars.                                                                                                  .
                               _ DATE DF ORDER           C HTRACTHD_.                      u                              I I                                                               u uaann.
                                ngrzs/2009 FA3771~O4—D~UU03 _                                                                                                                               HSCETE—09—F—00U59
                                  ITEM NU.                                       S-UPPLIESFEE RVI [I-E5                                 EIUAHTTTY U?~IIT                      UNIT                          AMCKINT                                 QUAH I I I "1'
                                                                                                                                        muEmm|                                F9595                                                                AGCEETED
                                                         i            _              '         {bl   .    .                                 {6}
                                                                                                                                                                         __   .
                                                                                                                                                                                  IE1   -              ————'—— 7
                                                                                                                                                                                                                   (I1
                                                                                                                                                                                                                   *7    *7   _"'       V   V   ii’ _l
                                                                                                                                                                                                                                                         {Q1   B

                                                   Funded:

                                GU15               HARPOON HIGH POWER FILTERED 30W PA KIT ~                                                           l-EA
                                                   SINGLE BAND IDEN BUD
                                                   (PIN: RA-KIT—3BW IDEN B003                                                                               I
                                                   <FOR SAC HEWABK>

                                                   *cc0unting Info:
       H,"- _I. - .\,._
                                                   OIDIVU4—TFH BA 10~5U—O0-BUD
                                                   15-Ol—U4B0—04—UU—UB+UU
                                                   GE—3l~36—0U~0UUOGU
                                                   F“““*°“ _
 I
  |.
                               U016                HARPOUN HIGH POWER FILTERED 30W PA KIT ~                                                           1 EA
                                                   DUAL-BAND B55/190$         '
              L__-~.|- .|-q
                                                   {P/N: PA—KIT—30W DUAL—BAND cones}                                                '
                                                   <FOR sac uE:wARK>                                                            '

                                                   *ccounting Infn:
                                                   iIDIvD4—TFH BA 1G—5U—UD—U00
                                                   15—U1—040U—U4—UO~0U—0U
                                                   GB—31—36—00—D000DD
                                                   Fun            ‘                                               '

                               G017                HER     HIGH POWER FILTERED 39W PA KIT —                                                           1 EA
                                                   SINGLE BAND 2100
                                                   (P/N: PA—KIT~3UW 210$)
                                                   <FOR SAC NEWARK>

                                                   *cc0unting Info:
                                                OIDIVD4—TFH BA 1U~5U~UG"UUQ
                                                   15401-0400-04-on-on-so                                             .
                                                GE—31*35—UU-DUOUGU
                                                Fun , ed.-
    _ _._‘,


                              U018                 * BIRJACK—W IIDENBOUIB5Uf§OBf180Df19UOf2lOD}                                                       l EA
       I                                        (I?/‘N: AJ-W}                                                 .
    I
    |
                                                <FOR SEC NEWARK}

    I                                              *ccounting Info:
     ;
    12
       I                                       PIDIVD4-TFH BA l0—5D~UO—UOQ
     .
                                               15—U1~O400—G4—UU—UU-UU
                                               I —3l"35~UU-UUUUUU                                                                                      I
                                               I nded:               '                                                                                 1.         .I




                                               {    ntinued ...




    I

    I
    I




                                     TOTAL cannaen FDRWARD TO 1s'r PAGE ITEM 111“ 1                                                     w   '   ':'         .-_        _'—llIf....__.




                              nnmnmammnmunamunnn                              m                                                                 Q '                                                                           nFmmmL mMmumnuum
                              FRE"u'IDU$ EUITIZIH H-UT USIIIB1-E                           "
 Zn-I- -inI                                                                                                                                                                                                                           P:uu'bMb1USAFAR{4!¢FH15G213{f}



.I
 r




 I                                                                                                                                                                                                         2U12FCHA5235UUOU26
                                                  Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 29 of 45

                   I                " in                                     i                                            as-ajles onstefwlcashl                                          T                                  I
                            _ I                              II                                               scvenutei-§@uT1HuAT10N                                                                   5
                                   iIiP0FiTd‘iTI. Pei §!L=a==*ee#§*d Panean e =1f ¢*.§"¢'" We"""v@e                                   _-
                                    DATEDFDRDER                     c:or~rnmoT_Mo.                             _                I      II‘ *1    Mm_“ I                _           onosano.                              i       _   _         F
                            '       ggjggfgggg FAB771—O4—D~UUO3                                                                                                                    HSCETE~U9—F—DUU59
                                   I-_|n_-|——-||||||-a_-1.                  '—-1.": r__I   l—l*                                                   III-IIIIHII   .. _

                   .-III“             new no.                                                     suesuesmsesvmes                               ouswnnr uwrr                umr                AMDHNT                        QUMITITY
                                            ta}                         _                               {bl                -                    oeosnao
                                                                                                                                                  {vi   Id}                PRICE
                                                                                                                                                                             tel                   I                         ACGEPTED
                                                                                                                                                                                                                                {PI
                  -r--
                  I.


                                                               nvancs PAYMENTS ass not AUTHORIZED.
                                                              CONTRACTOR seam. SUBMIT INVUICE MONTHLY on
                                                             "ouarvrsarr IN anasnas.
                                                                 INVOICE PAYMENT I NSTRUCT IONS
                                                             I       .

                                                             IPlease use these procedures when you submit
                 I                                           Ian invoice for all acquisitions emanating
                   i                                         ‘from ICE/OAQ .
                 I
                                                             1. Invoices shall now be submitted via one
                                                             of the following three methods:      _

                                                             a. By mail:                          See Block 21.

                 .-..\'
                  _-. li                                     Io. By facsimile {fax} at: ‘B02-28¢};-‘jg;
                                                              {include a cover sheet with point of
                                                             contact & # of pages]

                                                             c. B      e—mail at:

         n




                                                             Invoices submitted by other than these
                                                          three methods will be returned. Contractor
                                                          Taxpayer Identification Number {TIN} must
             r
             I
             I
                                                         |be registered in the Central Contractor
             1
             -u
             -
             I
                                                          Registration {http:ffwww.ccr.gov) prior to‘
                                                         Iaward and shall be notated on every invoice
                                                          submitted to ICE/OAQ on or after D1 March
                                                        IZDOB to ensure prompt payment provisions
                                                          are met. The ICE program office identified
             r                                          Iin the delivery order/contract shall also
                                                        ‘be notated on every invoice. Please send an
                                                         additional copy of the invoice to



         I
                                                         2. In accordance with Section I, Contract
         I
                                                         Clauses, FAR 52.212—4                                     [g){1}, Contract
                                                         Terms and Conditions, Commercial Items, or
                                                         FAR 52-232—25 {a){3], Prompt Payment, as
                                                         applicable, the information required with
                                                        each invoice submission is as follows:

                                                                  invoice must include:
                                                        Ii} Name and address of the Contractor;
                                                        Continued .-.

     In
     >
     n




     n
     1


     I-




                                                      TOTAL cnsmso Foawaeo To 1ST PAGE Irrsm 1n|~r;;                                                                                      1 _I"?
                                AUTI-I'DFlIZ‘ED FCIRLOIIIAL HEFDIII-LiFGTI'DN

I
                                                                                                                                                                                                                __|I_4   I-I-I       Ililili
                                FR!EVIIl'J=I.I5 EDITIICIH N-DTUBAHLE                                                  ~                                                                                    UPTIUHALFUHLI 3=l~8m=w.4.*m:m
                                                                                                                                                                                                             sesame esarmie 'BFRI§3.213|_=!'|



I
II                                                                                                                                                                                            2012 FO|A5235 D0002?’
                                    Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 30 of 45
       1




                    —                                                —T.'._   I    ——.___—-—--   -"' ".1-Ir _.._-   -           --—                                          —
         I                                                                                                                            -I   __   __ _____ __   _ _ _:p—§ i_       --"'    __..   ---_ 1 ,__, __                                         —-———- —                         —-———- U         '   "     -                   _     "' Tm        _" """'-       '


if
         I
                                                                                       oases. , - .SUPPLlES on ssnwcss  l
                                                                                                                                                                                                                                                 ‘                                  -               PAGE “*1-‘
 -I                I ___      _-_. ,__            “_._:_--§§HEIZ}Q_|,E1§0NTINUAII9N._,_                                                                                                                                       _                      _-_ I I                                T                  I           ,-                                  --
                   1MPORTANT=_!I§§¢§,=..P a<ave_e"epapers wnh oonlrsci andlor order numbers
                                                                                      t     ~ ,_ _._,                                                                                                                             _       -          --_____.__.,

                                                          L
                    In-.TEoFosnEs                         r.:or~ITRnoTno.                                                                                                                                                                                                                 HI-“...     --.-_.|-.-,.-_-   _-_     _ __                             —   —


                                                                                                                                                                                                                                                 ORDER ND.                    -I _ —-
                   o9/28,-’2£I09 FA8?'?1~ 4—D-D803
                   I""_         I
                                                                                                                                                                                                                                                 HSCETE-09--E'—0UU59
                                                                                                                                                                                                               __.....            ___                  --       - L, I---1     ,_            |-I-I.          __         I---      --          ---"         I--I-I-I
                        ITEM HO.                                                  SUPPLIE SISER WC E5                                                                               QUANTITY UNIT                                       UNIT                                 AMGUHT                                                           E1'IJANT 'Y
                                                                                                                                                                                    555555;;                                            pR{{;E                                                                                                ACCEPTED
                    "
                            QI
                        “'.‘I ___l____     _         |_       l“"* “T7”                                                                                                                     is                 El                        hi                                         E                                             w_                 jm m_
                                                                                                         H‘                     énll?“                          i'

                                                {ii} Invoice date and number;
                                                {iii} Contract number, contract line item
                                               number and, if applicable, the order
                                               number:           -
                                                {iv}          Description,                  quantity,                       unit of                             .
 ‘F
                                                easure, unit price and extended price of
                                               the items delivered;
                                                [vi Shipping number and date of shipment,
         1-
         I
                                               including the bill of lading number and
                                               weight of shipment if shipped on Government
                                               bill of lading:
       I
                                               {vi} Terms of any discount for prompt
         I                                     payment offered;.

                                                                                                                                                                                 II
         I
       I
 .-i                                           {vii} Name and address of official to whom
                                               payment is to be sent:
                                               [viiiI Name, title, and phone number of
                                                erson to notify in event of defective
                                               invoice; and                ,
                                                {ix} Taxpayer Identification Number {TIN}.
                                               The Contractor shall include its TIN on the
                                                                                                                                                                                                                     I
                                               invoice only if required elsewhere in this
                                               contract. {See paragraph 1 above-)
       1.
         I                                      Ix] Electronic funds transfer {EFT} banking
       I
         I
                                               information.                                                                                                                                               I                                                 I
       I                                        {E} The Contractor shall include EFT
                                               banking information on the invoice only if
       I
         I                                     required elsewhere in this contract.
                                               {E}        If EFT banking information is not
                                               required to be on the invoice, in order for
-.1;_                                      the invoice to be a proper invoice, the                                                                                                                                                                          I
                                                                                                                                                                                                          I-
 .~
       I                                   Contractor shall have submitted correct EFT
       I

                                          Ibanking information in accordance with the
       I
 I                                         applicable solicitation provision, contract
                                          Iclause {e.g., 52.232—33, Payment by
                                           Electronic Funds Transfer: Central
                                          IContractor Registration, or 52.232—34,
                                          Payment by Electronic Funds Transfer; Other
                                          Than Central Contractor Registration], or
                                          applicable agency procedures.
                                          (Ci EFT banking information is not required
  Q___I__
                                          if the Government waived the requirement to
                                          pay by EFT.                                                                                                                                                                    I




                                          Invoices without the above information may                                                                                                                                     "I

                                          he returned for resubmission.

                                          Continued ...



                                                                                                                                                                                                      I
   l
   I


   i
   I
   1
 '1
 ‘I
                                                                                                                                                                                                      I
                                         TOTAL CARRIED. FORWARD TD ‘IST PAGE [ITEM 1?{1-Q}                                                                                                                                                                            .I_II
                 nu'n-IoeIzeo Foe LOCAL aenooucnow                                                                          '                                                           M " ’“""                    "               _                                                                        QPTIDIHAL FORM 34; (R/|'r. 4-mun
                 l=-IIIEvIous EDITION NOT US‘-=\.H.E                                                                                                                                                                                                                                                           Hm“
                                                                                                                                                                                                                                                                                                                                  I1‘: $5-A FAR I48 CIR} 53.21301!




                                                                                                                                                                                                                                                                                                                                       -0-




  is-IIin- _-_
                                                                                                                                                                                                                                                                             2012FOlA5235 000028                                                      '
                                                          Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 31 of 45
     ‘E-



                                                                              . __ _                                                                  _l*       P                                                       _.          _              ___   .                                                                                                                        __      ..       _   I                                  —.--   5|-usual.“ -
                                                                             _. _
      I
     '1                                                                                                                        eases-son su¥=PI.Ies onsesvloes                                                                                                                                                                                                                                 '                                    I Iii‘ "‘“                               I If
                                                                                                                                                                                                                                                                                                                                                                                    L- ---- ea:                                          is-is-e.—-----...---—1Y.—+.—-——-——--—-
                                                    _ IhE=‘_-GRTAHT: " List» u                                     gomlaim                                                        r_I_ImfIh§are
                                                     nI-.'rs:ov name. memo‘"_om.                                                              0 E”,-0; 0                                  I       jig                        0'? I                                                                                              gm?‘ IT:                                                                                            If I:::;__::::i;$:_W In
                                           ’        (}9,fQgf3n_n9 F£sB‘7’?1-U41-D-~£1 0-3                                                                                         '                                                                                                                                                                                                    'I:1SCETE—G-9- F-006-53
                                                                                                                                                                                                                                                                                                                                                                                                                          1                                              .


      -I_nit---il 1‘                                      mmmi                             .                           swmewwwms  mwmm'o       -Imn                                                                                                                                                                                                                                                            '                    AMMW             '                   _wmv
                                                                                                                                umuuun           Fame                                                                                                                                                                                                                                                                                                                    #E$Fm
         |.\
               I
                                                             "U                                 _  .53                          I
                                                                                                                :;:_:3___ _____k,,;l,i§_ I
                                                                                                                                         IF“ I . 5“I                                                                                                                                                                                                                                                                                 m                              _,    -Id
         '!                            I
               I                           I                                     3. All other terms and conditions remain        I
                                                                                 the some                                                                                                                                     1'                                                                         I
         1
                                                                                                                                                                                                                                                                                                  I
               --rvi
                                                                                         'ceiving $f£ider!                                 TR: Each Frogram office
                                       I                                        is responsible for acceptance and receipt
                                                                               ‘of goods anufor services. upon receipt-of                                                                                                     I
                                                                               igoodsfservices, complete the applicable
                                                                               ¥rFES reports or DFC will not process the
                                                                               ;paymsnt.                                                                                                                                      I   _1II li‘_i




                                                                                                                                                                                                                              I                                                                 —1_u:n|.-—-Ir"|p__.—-: ,_———-

is
                                       i                                      IThe_Contractor is requested to aoknowlege
                                       .                                      acceptance-of this delivery order by                                                                                                                                                                              I
                                                                                -.-igning in the spaoe"be1ow and returning a
                                                                              copy of this page with signature to the
                                                                              Contract specialist via email. The
                                                                               "ontractor should not accept any
                                                                               instruction that results in a change to the I
                                                                    .          suppliesfservioee ordered herein from any
                                                                               Entitv.    -r-‘
                                                           P41 --       ‘




                                   I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                I



         I

                                                                                                                                                                                                                                                                                     ; _._- 1'W,;.\-In-I u-|—
                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
         I
         -I



         I
         I
          I
          J
          I
         |-

                               I
                                                                              For questions regarding this order~
                                                                              “ontract Specialis
                                                                              Receiving Off
                                                                                                              282 132
                                                                                                              ?h3-4
                                                                                                                                                                                                                                                                                                                                ‘I -I;T-1____';§“iL__II¢I:_'




                                                                                                                                                                                                                                                                                                                                                                                                                      -                                         I
                                                                                echnical                                                                                              —¢9
                                                                                endbli P133:                                                                            70:“-e
I!
 I




                                                                             The total amount of award: $1,1v1,is1.oo,
                                                                             The obligation for this award is shown in
                                                                             ' ox ‘I? {i} .

        .4-_. '-. I_ -i_ =-.                                                                                                                                                                                                                                         I




                                                                                                                                                                                                                                                                                                                                                                                                           I
         II
          I
           .


                                                                                                                                                                                                                                                                  :1-IuH—-.1—-p_|—-a;|I n-I!r
                                                                                                                                                                                                                                                                                                                                                                                                           I
           _'I-.~

      I
      I




                                               :t_. _._   _ T _T.'¥"'. '1>—_-IPT_‘I*-'   '* '
                                                                                                          —— -'-       -.' I--I-H--q_._|-=.—_T——-an-u       —       Iq-H-.-H,-n                                                                                                                                                                                 _|_.__Q         4,_ __..__ __,_,___                                                             1#'5*
                                                                            'I'{JTF-‘L ueuumeosv'                I KFFEIIE
                                                                                               HRH T-I} ‘IET PFIG-E  ““'‘I? '"1}]                                                                           ‘                                  I             y-                                                                                                "‘           ‘" i‘i                                                   F
                                                                                    .

                                                                                                    -In                              "T.".-_"ru-In-Inn-Ir-"=IIIlnH-In-—._::»--or-1-1|»-|q,,,,,-I_:r_;1.¢.|»_=,|.-| _-                                                                                                                                                    _;__;;,____,_,_ ____-_,,_,-               ,.,.,.,_ _____



                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                    <>ImeIo=s~e
                                                                                                                                                                                                                                                                                                                                                                                                                                                         vaewvesrmooonma

      __.. _




     I
                                               5‘     q                                         _                  1    --------I.._n r------1-1-.-I ----..----1-ru--|-w-u.----wg‘    -       -
                                                                                                                                                                                                                                                                                                                                                                ....-.       .,.-..-...                            .-.-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ‘.1




     I                                                                                                                                                                                                                                                                                                                                                                                                                                   2012FO|A5235 000029
     I
                                                           Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 32 of 45

                                                                                                                                        .1.-
            F
            i




                                                                                                                                 SUMMARY REVIEW SHEET
         I-1-I—-—




            |-\__|- . _




                                                                   Contracting O icer:                                   '
                                                                   Contract Specialist:
                                                                   Order No;                                                              E-ISCETE—09-F-00059
                                                                   Award Amount:                                                          $1,171,167.00
                                                                   Requisition No;                                                        l92109VHQTECI-10031.1
                                                                   Contractor:                                                            Harris IT Services Corporation
                                                                   GSA #:                                                                 NIA
                                                                   NETCENTS #:                                                            FA87'?l-04-D-0003
                                                                   Period of Performance:                                                 Date of award - 30 days
            I                                                      Contract Type:                                                         Finn Fixed Price     '
            I                                                                                                                                                       r




                                                                   Backgruund:                                                    _                                         _
                                                                   ICE Of ce of Investigations, Law Enforcement Support and Informatio                                               Division,
            ___|__
                                                                   Technical Operations has a requirement to upgrade eld depl
                                                                   The selected vendor shall provide equipment to upgrade the
                                                                   upgradeslenhancements must be compatible with the .ex.isting eld deployed
                                                                   equipment. The                         program has Harris                 ed in



                                                                   ICE Solicitation #HSCETB-09-Q-005 94 was issued through Air Force Network Centric Solutions
                                                               (NETCENTS) contract vehicle. The Air Force created NETCENTS from local area networks to an Air
                                                               Force IT Enterprise Network-Centrgic solutions vehicle for achieving standardization and into’:-operability
                                                               required in a net-centric war ghting environment. All military services, DoD, and federal agencies can
                                                               utilize this contract vehicle. Orders are placed in accordance with the NETCENTS Ordering Guide to all
            r


‘ii         r
                                                               eight contractors (see Tab 8). In general, delivery orders may be competed via full competition amongst
                                                               all eight contractor teams. NETCENTS is a highly exible contract vehicle that covers the entire range of
       t
     1 |




                                                               networking and telephony products and services requirements.

                                                               NETCENTS was awarded to eight contractors. The eight contractors were: I) Booz Allen Hamilton, 2)
                                                               CENTECH Group, 3) General Dynamics, 4) Lockheed Martin, 5)1\lCI, 6) Northrop Grumman, 7) Telos,
         - ———-‘—
                                                               and 3) Multimax Incorporated. On June 13, 2008, Multimax Incorporated changed its corporate name to
                                                               Harris IT Services Corporation (sec Tab 21).

                                                               ICE Office of Acquisition is ordering all the items requested off the G-S14.                                            ‘
                _—-I-IL




            -on
         :'




                                                               Price Analysis:
                                                               In the past, ICE procured some of these items from Hatris Corporation. These items were procured-under
         \--1|--L-1|_-


                                                               the following two orders: HSCENV-{)8-P-00254 and HSCENV-0 8-P-00241.                              ~

                                                              The chart below is historical information. I compared the price for one item under various orders for the
                                                              same item under the new order #1-ISCETE-09-F-00059. The new prices are the same under the previous
                                                              order #[-ISCENV-08-P—00254.                                                                       "       -       '




:-
                                                                                                                                                            1
      -u it-u 1-—-. L.in.

      '!
      1
      .
                        .-.--|--|-|_-.|-J ___   is_i_.i-----——--           ---—------------u-|-\--0--up   .-   --1|.-i1.-»-a.-..- ...
                                                                                                                                                                                    2U12FO|A5235 HD0030
                                                        Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 33 of 45
_|_h__                          1 l1_|I _‘ii1|| 1_                                                                                                                                                                                                                                                                                                                                                                                                                            WEE:“E55
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               058%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               é
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _3“2:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £82‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 WEE:_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    kma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Eb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MA€
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     L m0_gma FoH                                                   _ I“|_H__17;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            | _-!IHrE.U1:    F]                      _|_| _Elli‘                                                                                 MA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l_IH‘IIII!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        lI l Ii                  W“
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 MI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  mI                                 l _|II


                                                                                                                                                                                                                                                                                                                                                                                           E£_m_
                                                                                                                                                                                                                                                                                                                                                                                             U_E5H
                                                                                                                                                                                                                                                                                                                                                                                              H
                                                                                                                                                                                                                                                                                                                                                                                              963E:0a%m_
                                                                                                                                                                                                                                                                                                                                                                                                 maW2  EC
                                                                                                                                                                                                                                                                                                                                                                                                       _w%§
                                                                                                                                                                                                                                                                                                                                                                                                         aEEO
                                                                                                                                                                                                                                                                                                                                                                                                           mcg8
                                                                                                                                                                                                                                                                                                                                                                                                              ‘mw:moO_S_8
                                                                                                                                                                                                                                                                                                                                                                                                                    05E9“
                                                                                                                                                                                                                                                                                                                                                                                                                    amsoiataDE
                                                                                                                                                                                                                                                                                                                                                                                                                     cim_m§__E_
                                                                                                                                                                                                                                                                                                                                                                                                                           rgmom                                              IH__I |_1__|i:__
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _h|_H_l ‘Ii_H:_ I_:|_ _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _lTI|1




                                                                                EMF:_Li__
                                                                                                                                                                                                                                                                                                                                                                                    Emg
                                                                                                                                                                                                                                                                                                                                                                                    MMEE
                                                                                                                                                                                                                                                                                                                                                                                    $U€Q_£
                                                                                                                                                                                                                                                                                                                                                                                     ww£ggo
                                                                                                                                                                                                                                                                                                                                                                                      MG6
                                                                                                                                                                                                                                                                                                                                                                                        gum
                                                                                                                                                                                                                                                                                                                                                                                        S
                                                                                                                                                                                                                                                                                                                                                                                        U
                                                                                                                                                                                                                                                                                                                                                                                        wO_&mU
                                                                                                                                                                                                                                                                                                                                                                                         _'@555“
                                                                                                                                                                                                                                                                                                                                                                                          Hi
                                                                                                                                                                                                                                                                                                                                                                                           Pn_i_OmHmO5‘gm
                                                                                                                                                                                                                                                                                                                                                                                                    _$EO__
                                                                                                                                                                                                                                                                                                                                                                                                        &O_QE“_80
                                                                                                           _HiII.|_ _lIy5!‘Il_| _|__|_III:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       588@@N®d_ vH_N‘@N

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I l{_ _|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _I_1|II!_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            | ]_!|_ _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               _ _M

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                        N__
                             H|_ \I_IIlFI| IiIlJ|

                                                                                                                                                         _ |_ N                                          3FAi Vi                                                                                                                                            | |_l|__I_I_ I_:|I IL


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EGEN_ELi§M_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _§                                    QmopiLHgwg:1                            mhgém
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g:=
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    W%
                                                                                                                                                                                                                                                                     I Ii II|I__| _‘|


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 _mg_;I2_ E_m_Um
                                                                                                                                                                                                                       N
                                                                                                                                                                                                                                                                                                                                                                                                                             J_




                                                                           II_I|_ -|_ I|H___:_| J_I_.II:"|Ii:




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i Qg758
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Gm_WQJ<m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W_W“                                                                      h_§Q3om_ t:M_ ¢n_                             wmlim woigm?il%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m
 l_u____'
    _I'__1_|
        lili‘
         _-_IIl
            1|I|_l__-_1 “_|_|_
                          :|I‘l_I|___I_l|.I_!‘| |_:|_
                                                                                                                                                                                                                                                                                                                                                  Vii ?| LV                                                                                                                                                                             g:_52$>Z8                                              I|_ _i|hl 1|__| ‘_ |_ H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Wgmwé
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     %_ wggI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          zg Eimgla

                                                                                                                                                                                                   |_%
                                                                                                                                                                                                                                                                                     MawV{
                                                                                                                                                                                                            _ ilI:|_


                                                                                                                                                          HHmggmgns                                                    30m|
                                                                                                                                                                                                                        |_§DHg_§                                                 E9>3Egg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            cg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W



                                                                                                                                                                                                                               Edm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               8 Naqo 88                                                                                 25°
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Qg             98                        80                                            O00                   Omvo

                                                                                                                                                                                                                                                                                                                                                                                                                                   _|_| !__ H_II
                                                                                                                                                                                                                                                                                                                                                                                                                                             ___|| II_IT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      | H‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                        _| |_I|I_II_|__I___
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |i




                                                                                                                                                                                                           ?_?m%LBegl w
                                                          I |_iI_H_
                                                                 ___._I|_I |_
                                                                                                                                                                                                                                               , I‘I_|+IJ_‘: |._|_                        _|I I_.|HII|_ |_!_l _|:
                                                                                                                                                                        _|_ _|H_|__I“_II:_I _|
                                                                                                                                                    WM
                                                                                                                                                     “xHggw
                                                                                                                                                     _%M                                                                                               _Bo2_‘
                                                                                                                                                                                                                                                           _ ¥§
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      mI hé wém
                                                                                                                                                                                                                                                                                                                                    II__|_ _ _| _| _;|_ |



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ijlmi F
                                                                                                                                                                                             |_*

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      hi% oV gco pzo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M                     _ 1“
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              H?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              |_ EII                        a§E__                                                         I: |_ _ |_|                    %I u_uw mD            |_ _| lI                                                                                  ‘Ili
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _I_ |




                                                                                                                                             w§O1n_lLg! ‘T_wO$zm0mm+(U Mmmmg_                                                                                                                                                                                                                                                                                                                                                                         _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      K|JMM2UJ¢_AM_m@>Q                                                                                 7m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~€_%E__m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W                   %mM__Hg_ §MM %mN_ §_§                                                                     L;G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W mlmw oég
                                                                                                                                                                                                                            _“gins                                                                                        _ i_
                                                                                                                                                                                                                                                                                                                             l 1*‘. I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _                               OoM_HNhé                                                                                                                                                                  W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              momCHE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                II__ I
                                                                                                                                                                                                                                   1|
                                                                                                                                                                                                                                   I _i“Il|_Ii|__| l




                                                                                                                                                                                                                                                                                        cgZmg
                                                                                                                                                                                                                                                                                        W                                                                                                                                                                                                                                                                                                                                                                                             L”Z5mg                                          %pEE

                                                                                                                                                                                                                                                                                                                    _ _
                                                   Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 34 of 45
                                                                                                                                                                                                                                                                                    _gIhmaIw ‘LI                                                                                                                            ins_§mImgmI
                                                                                                                                                                                                                                                                                                                                                                                                                                    _828$II_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j||_|||||
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |___|_Jlll!_I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I_‘ I_I_| | |__| |__||_*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _| _ II|_IIll:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   _I_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l I Il II"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I HI_|I_I I l!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (“O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             III
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Qmg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              We
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Owag
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               05
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M__$Eg_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w_mega
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  20%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  m30%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   M056
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   uIU5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Hp“gm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _G2:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         mAwQ_Eg_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Idgma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _Hmmgm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              wE_§E>OJI_U§?I“¢O_=aUME:                        gagm_ IHg<_OH_N _5N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HII PMI_I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      IOIEWOI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       lH H
     I___|||_q_hHI
               |I_I._ I_ l|*_ ‘I
                                                     _ I__H_|Ih_Ill
                                                                |_ I if                                                                     I II I I _| _|_ihI_| I_-| I
                                                                                                                                                                                                                ___|H_|IIIF|| I_l|_|!_h‘_r|_|I_|'1
                                                                                                                                                                                                                                                 h_| _|_|
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EEPOE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       EggZSD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        gt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        HEgm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DOm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E8EE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IIO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            EGw_EI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MOM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              g_NE$mm5El
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  m>$5OwwEwEWIogu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _gmHI_GS_OIOEG0
                                                                          II                                                                                                                                                                                                                                                                 _ __I              II
tI I I                                                                                                                                                                                                                                           _ yI                                                                                                                                                     H
                                                                                                                                                                                                                                                                                                                                                                                                          _                                                                      IH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  __                                                I_I]v6E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          I _Hgmlm§I_oI amg
                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Zoom:III
                                                                                                                                                                                                                                                                                                                                                                                                                                                               :8ZE05OOIEEI
                                                                I __
                                                                                                                     _                                                                                       _
                                                                                                                                                                                                             _
                                                                                                                                                                                                                                                                                                                                                                                                                                     L




                                                                                   I‘_
                                                                                     |_I I I
                                                                                           |_I _|I_ _ |_ _I |1
                                                                                                                                                                                                                                                                                                                                                                                                                   T ___
                                                                                                                                                                                                                                                                                                                                                                                                                                                __|_ I__| HI_I_: |_| _____r_|_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     gIm”II                                      __
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ___ I
                                                                                                                                                                                                                                                                                                                                            €b_EI_:_5m_Q         OOHEEIH Mm_mégm
                                                                                                                                                                                                                                                                                                                                                                ZEUE         _ _$O_m             ZoI _
                                                                                                                                                                                                                                                                                                                                                                                                     ioHmE8
                                                                                                                                                                                                                                                                                                                                                                                                         aIZOMEEI
                                                                                                                                                                                                                                                                                                                                                                                                           égmI ImaglmjsgIolmg                                                     mamMEOIIImxIagmlmag
                                                                      ZWé ém
                                                                                                    mImjNoQgzSoOMEI OU           IIIIIi _:| I|_III I:
                                                                                                                                                                                    Mm_ |_IHOM_ H_ZOU                                                                 MNHI OMHZOU                                                                                                    QZIZme
                                                                                                                                                                                                                                                                                                                                                                                      gmIE                                                                                                                          __ I 1 |‘|__|_| ‘|H__||I_|J__Ii‘| _|


              | LlIr‘
                  | l|"-I -I_l‘- i l__                                                 E8_I:8I _SIEU                     mM&Ik;mOw                                                                          _mE€R_ _EOm
 I.
  l_II



                                                                          EEI_QI_M Igmkmym                                                                                                                                                                                                                                                                                                                                                                                                     _QZ<mE;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _ SUDENEm_
                                                                                                                                                                          23                                                                          759
                                                                                                                                                                                                                                                                                                                                                           Um
              ‘_‘fllll
                |__E liil1
                                                     IIII                                                                                                           N30        2,
                                                                                                                                                                                                                                                                                                                                                                          __ W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _@
                                                                            _I                                                                                                                                                                              g                                                                 “I00




           JI1
            IIll
            _._I__
              II__If|I:I|__I
                  l_fL _|I _ | _ |II_I_P__I-I-Il   I IFéwgr
                                                      _IIIIa                                                                                                                                                                                                                           I:_ L
                                                                                                                                                                                                                                                                                           _ _ ___ _| HI_| _ l|_ |-_ _ _ I_ _ _ _ _| _ “_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      IW_


                                                                                                                               Em?II                                                                        IzmgfI                                                                                              _jgI II;I6I__E§
                                                                                                                                                                                                                                                                                                                                                                                          zme
                                                                                                                                                                                                                                                                                                                                                                                          Q3 _
                                                                                                                                                                          IMI NA OMHZO
                                                                                                                                                                          I              I __
                                                                                                                                                                                            II__                                                                Mmjogzou                                                                        II
                                                                                                                                                                                                                                                                                                                                                 mggtUmI            _I
                                                                                                                                                                                                                                                                                                                                                                    E05
                                                                                                                                                                                                                                                                                                                                                                    MggI                                                                                                                                                                                   __ Iai




                                                                                                                                                                                                                                                                                                                                                                                méam
                                                                                                                                                                                                                                                                                                                                                                                Q55
                                                                                                                                                                                            IImM¢>?_I mOm
                                                                                                                                                                                                                                                                             m§§_EOw
                                                                                                                                                                                                                                                                                                                                                                                                                                         Gaga
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           MQo?N
                                                                      Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 35 of 45




                                              l
                                                                                Part ofthe NETCENTS source selection included an evaluation of each Ofl:"eror’s guaranteed minimum
                                                                                discounts from the Manufactunefs List Price. In each case, the Air Force examined the NETCENTS
                                                                                individual purchase prices listed on the Contractor’s catalogs. The Air Force determined the prices did
                                                                                not exceed the Federal Supply Schedule (FSS) prices for the same DEM product and/or component. '
                                              F
                                              r1
                                              I
                                                                                Furthermore, the NETCENTS catalogs are far more comprehensive forinetvvork-centric products.
                                                                                Additionally prices for these items were negotiated even lower for quantity buys or those components
                                                                                installed as a part of a networlt-centric solution.

                                                                            Price Reasonablenessr                                                                     -
                                                                            The prices of the supplies available from this contract were determined fair and reasonable-_ prior to
                                                                            award» by the servicing agency’s Contracting Of cer. The servicing agency negotiated discounts prior to
                                                                            awarding this contract, and these discounts are available to {CI-3.                            '

                                                                            Based on _FAR 15.404-l (h (2) the Government may use various price analysis techniques and procedures
                                                                            to ensure a fair and reasonable price. Such techniques include, but not limited to the following: (i)
                                                                            Comparison of proposed prices received in response to the solicitation. In accordance with FAR 15.403-
                                                                            l(c}( 1), even though ‘ICE received only one NETCENTS quote there was a expectation that there would
                                                                            be competition from the other eight vendors.

                                                                            Although only one quote was received, fair opportunity was established through the NETCENTS portal
                                     1 .1,-I - -I




                                                                            with anemail noti cation to all 3'-prime vendors. The quote was compared against historical orders,
                                                                                                   cg, as well as the independent Government Cost Estimate {IGCE). The IGCE was for
                                                                                                The quote was            ess than the IGCE. Harris provided the Governrnent a discount
                                                                            on          0004 for the Rugged PC. This discount amounted in asavings of -for the
                                                                      1-
                                                                            Government.                                                                      '
                                I




                                l
                                                                           Based on the above price analysis, Harris IT Services Corporation isthe only provider for this acquisition
                            I                                              and meets the Goverrunenfs requirements. Therefore, Harrls.IT Services Corporation offered price is
                            I
                                                                           deemed to be fair and reasonable. e




                             l

                                  I



                        J




                                                                                                                                                                      .                  Dated _                               I
                        .-_a-_.-_.-\_H—. u-




                     l


                                                                                                            U           .
                                                                                                                                                                          a/gg,/ea
                  ---_-—-




               i
               l
               I
                                                                                                                                       4
' .1;I

                                                                                                     I             .                                                                                     2c12|=o1as2ss ooooss
         - 1:. -1 —."_-, i ,.                       _____'_l   ‘Ii.    .,   .             --_    .   -||-   --wfxrhhp
                                                                                                                            ___   --- 1——.-...--+11|—\-u-|       ..
                                                                                                                                                                          .... .a__.   1II   ? -.-..-H     __-:.--1-II---—-r   --—-——   _"""'
                                                 Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 36 of 45
          1                 ~a                    '                                                                                                                                                                                                                                                                                                         _ R




      R
          I                       ‘LREQUEST ND.
                                                           wsjs NOTAN ORDER?
                                                                                                                W           '       'J
                                                                                                                                                     AL

                                                                                                                                                     l _ I
                                                                                                                                                                                                   i “ -I I '"__“'
                                                                                                                                                                                                   Ti-|||5 mrq
                                                                                                                                                                                     2.0:;-IISEUED J
                                                                                                                                                                                                                                              IS
                                                                                                                                                                                                                                                                      ‘H

                                                                                                                                                                                                                             _ 0.R\€:E:~ulss!0H='PIra¢HAss aEeIl£sT13I— q
                                                                                                                                                                                                                                                                                   "L           I                  "WW '“'""’” "
                                                                                                                                                                                                                                                                              E] IS more E-hl.A1.L BU$|HI_ESs se~ras1|‘JE
                                                                                                                                                                                                                                                                                                                                                                                           “'“"'im;e or ' visas

                                                                                                                                                                                                                                                                                                                                                                                  .cER‘?f_'i=€>R H;-;E%EZ.
                                                                                                                                                                                                                                                                                                                                                                                                                            1                           I1
                                                                                                                                                                                                                                                                                                                                                                                                                                         _ '_R0T1HI§ I-rm                             I - ‘If.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r


                                  HscE'§E—09—Q—-00504
                                         n         7
                                                                                                                                           .
                                                                                                                                          _ __                       __              _?08/28/2009
                                                                                                                                                                                           f                                              l92109v1-I QTECHUU3--j-_
                                                                                                                                                                                                                                                             1                                                                                          ___
                                                                                                                                                                                                                                                                                                                                                                                       LHDER E-D5
                                                                                                                                                                                                                                                                                                                                                                                 _Aa:~r0:01j0r-1s_|1E_=:ai                                                    _f _
                                  5=~*$5*-‘EBB?                       ICEfInformation TechfSW a I-IW                                                                                                                                                                                                                                       E‘-°E“"'E“*“*i°“‘*'   _
                                                                      Irrmigration and Customs Enforcement                                                                                                                                                                                                                                  30 Days After Award
                                                                      Office of Acquisition Management                                                                                                                                                                                                                                     I1 DE‘-"“'E'“'      I   -                                                                       H
                                                                      B01 I Street NW, Suite 930                                                                                                                                                                                                                                                   Ehoaossnmnou                                                             Ursegmm;
                                                                      Washington 00 20536                                                                                                                                                                                                                                                  [:‘“j““fj§;ba5;Ee0                                                                                  i             A“ ‘”“i“*"“‘j
                                 i---——---——--                                                                              xi-55“,*!1-Fcm Tm"N§:-I55-"""F £5?                                                                                  - --——- 1                                   A                                ‘"0-—'IIl'1:I[1lg]‘I
                                                                                                                                                                                                                                                                                                                                  =.H.w;aE¢aaa¢~EE.tlOI'1 and
                                                                                                                                                                                                                                                                                                                                                            ' Customs
                                                                                                                                                                                                                                                                                                                                                               Jm     Enforcement
                                                                                                                                                                                                                                                                                                                                                                    I HI‘ In-H ‘H '
          1
                                                                                                I                               _        ‘J4-i-I-|_                                         _,         1,        "1                                                                                                                                                                       1-             Z                       I   7' - — ‘III?’            A       “Eli           *   I "In
       _\_.                      MAHE                                                                                                                                                                                      TELEPHONE NUMBER                                                                                                  L1 STREET AD-DRESS

          -|.-‘J-1-.
                                                                                                                                                                                          '_;§?-§__>cODE               '5;"§BE                                                C                                     I                        Office of Investigations I-IQ Div. 6
  |' I




                                                  — “‘                         ’                ’                                    ‘ 'TE.wI?.-W                                                                                              ‘*0 J *‘ A                                                                                  +10?-20 Riclmond Highway
                                 |_                   '
                                                      *               "*—',','ee                                "           ~                                               _               In-|       ' _I**|'        W     7*               r_ -I-IQIII7                      __;q                                                                                                    CF11 71*‘ '_"***"                   ii                     "         -—-1*" I           IIIIr**|*'*r '- -
                                 c. STHEETADDRES5                                                       -                                                                                                                                                                                                                                    Suite N
                                                                                                                                                                                                                                                                                                                                           I 1:. CITY                                                                                                                           0           _



                                                                                                                                                                                                                                  _                                                                                                         Lorton
                               U. CiT"I'              —-
                                                                                                                                                                                      e. STATE                        1'. ZIP C-"ODE                                                                                                        El. STATE                            1:. ZIP CODE      __'_§I._'i                    Q‘                     1*""_i                      —




                               1D- I=LE .sE FURNISH DU-OTATIDNS To
                                                                       .                                                                                                        -"            -1+ 7----—                          *7’ “Fl
                                                                                                                                                                   IMPORTANT. This ls a requesi fur ml0m1nt£un, and qu-uaalfuns fumishad are not crfan.  VAH you are mal22019
                                                                                                                                                                                                                                                              '       " ' PI          ii-1
                                                                                                                                                                                                                                                                            a In 00:010. p-In-ass so
                                                                                                                                                                                                                                                                                                              3'                                       .4        I'.' 7


                                   THE LSSUIHG OFFICE IN SL6-CK 5a DH                                                                                              inuicada on 1111: form and return it In The idd ass in Block 5-a. Tm requnsi do-as rm rm-rrunrl the Gwanwmanl t0 pay any 00:1:
  ‘-‘|s                            OR BEFORE CLOSE OF BUSINESS {Batu}                                                                                                                       '                            '
                                                                                                                                                                   hmnsd in me prepif nn ofthe submrasinn dim qumatbn or to ¢n 1.|'-Bcl fur supplies 0::-mricus. $u1Jp5ai am nicicmenic
                                                                                                                                                                   origin Units: cfh-amii-e indented by quotes Am‘ mprennlatluns anc ur carli ca one attached to this Requau for Duutadoas
                               U9/U4./ZUUQ l7UU ES                                                                                                                  1rs:b&nu-'11pl i9d11’;'1l'*BW‘il°f-
                           ;      _.,—      —         1"   ~    ~'r'4|:-   7*                                       _—_              _    _-'


                                                                                                                                                      - Z...                                        11;=e§-@e@~@se»aT»T_m;@e~:a~;i_i                                                                                                                                                                                   iii ... ... 0 'l                 at            _   ll,            int
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _._  '_


           _-_;-|-.-
                                      new no.                                                                                                      'SUPPLIES.-‘SERVICES                                                                                                                                uuamnw uurrl                                                         um? PRICE’                                               ‘                   mount
                                        £0}                                                                                                                 {b}                                                                                                                                           ts)  id}                                                             I501                                                                       {r
                                       II         ”’           —'-'                                                  "              "_             —"-'-1 1-                i‘                         4                                                 I"            Ii"              ’               "_                                     _                                   ’                1"                                                 -_'i-in---i_i
      4

                                                            HIS IS A NETCENTS RFQ.  ALL NETCENTS TERMS AND
                                                           TONDITIONS APPLY.  ANY_QUESTIONS REGARDING THIS                                                                                                                                                                                                '                                             R
                                                            FQ PLEASE SUBMIT VIA EMAIL TO
                                                               HRISTIE.L.HARRIS@DHS.GOV.                                                                                                                                                                                                                                                                                                                         '1
                                                                                                                                                                                                                                                                                                                                                                                                                       7'

                                                           PER FAR 52.211~6, THIS PROCUREMENT rs FOR saaao                                                                                                                                                                                      1                                      i               “                                                               I
                                                            ans ca EQUAL. IF YOU UTILIZE EQUAL PRODUCTS,                                                                                                                                                                                        I                                      l               _
                                                            LEASE PROVIDE A DESCRIPTION oocunswwxuc THE                                                                                                                                                                                                                                                                                                             '
                                                                      DUCT QUALI FI CAT IONS .                                                                                                                                                                                                  ‘I




                          0001                                 _s saws Iv ~ ans convsawaa                                                                                                                                                                                                                          20 A E                                                                                          i
                                                           cntinued ...
                                                                           'i
                                                                                                                                -1.      _|i'—Ild_             _    -—-—"       r_
                                                                                                                                                                                            .                                             0                                                                                                        iy*i—'_ 0 .                                                                                               ._ _.,
      ir
                                                                                                                                                                    I. 10 CAl.‘E:l‘~IDAR ems on                                   L-| 0. 20 r:a1.e=-um news oz. 1                                                            0. so CALENDAR DAYS on                                                              o_ d.“(§ALEND.AH as-;_rs ____
                        12. DISCOUNT FUR PROMPT PAYMENT
                                                                                                                                                                                                                                                                                                                                                                                                         mmsea                           F€RcE:|-mace                               ' ' J-“'
                        NOTE: Ad¢hlionalpruvisb011sand_0a~présunta110n:                                                                                        W6                                    D Bfin                                                                                     T‘            __             _'                    i        --      1-1                                 _              i__i"_                      _?             I   Z


                              *"
                        a.NAMED=FQUC-TER
                                                                      _"ia.mwEm0no0aEssoF
                                                                           I
                                                                                                    _           .‘illIl"' "


                                                                                                                                          §l                                F-— —~’~»                   51        7
                                                                                                                                                                                                                        u-I a ach-so
                                                                                                                                                                                                                            'WiI*'_" '_ ' ‘I
                                                                                                                                                                                                                                                                  '            _
                                                                                                                                                                                                                                                                           7: Weemlr

                                                                                                                                                                                                                                              14. SIGNATURE DF PEHSUN AUTHORIZED TD__,__
                                                                                                                                                                                                                                                                                                     Hui                ——         ,       :5;-|;:
                                                                                                                                                                                                                                                                                                                                                                          -14¢    —~              _rr   ___“ , "
                                                                                                                                                                                                                                                                                                                                                                                                         15. DATE _
                                                                                                                                                                                                                                                                                                                                                                                                                  OF QUDTATHJN
                                                                                                                                                                                                                                                  SIGN QUOTATION
~-

                                 _                                1        .           -V           A-—--5;                                    '     '~
                                                                                                                                                                                                                                      |
                       asmesrancnsss                                                                                                                      "H                “WA                     _J""'T'                           '___'“""""'                               ""'                           "              HM_'LI
                                                                                                                                                                                                                                               _ __JI'                Ill-u-Q-|—                     ‘III-Ilr—.'.                 “ lm       15.
                                                                                                                                                                                                                                                                                                                                             \   IrSIGHER
                                                                                                                                                                                                                                                                                                                                                    _   I_—_-| _                        III-l-I     _ j           --—'I-I                 '-l' 0
                                  . __T.r       _._ lnunul-1.. .. _                _        .               7               _I—n-.r---1-|_                                                                                                    3_ MAME {Typg                                                                                                                                                                 D.TELEPHU'l'*E



                                                                                       1*                           _- __                      -_|        |—          ¢         -    ,_            L,                             _-__,H,-Ir             In                  r_ _,I     ii. _i-‘___ _,,__
                       cr. CITY                                                                                                 1 e. STATE                            J! ZIP CODE                                                         ::. TITLE ffypewpkgj
                                                                                                                                                                                                                                                                                                                                                                                                                                 J_ ewe,       '- -—II                nlui   3|.      urani-
                                                                                                                                                                                                                                                                                                                                                                                                        NUMBER

                       A0fH’5R¢z§0 #00r00AL'§n5a00u¢%I0~0 """”'_                                                                                                                     ‘ 0“ **"'"                                                                                         r" "" " -*§+;NDARDFORM,B[RE,,._éh§5, ""
                       Pr vlm Emu" “°* “same                                                                                                                                                                                                                                                                                                  Prescwibed by ssa - FAR 0:0 CFR) 53.215-1e} A

i
1



  r




 .1
-I
                                                                                                                                                                                                                                                                                                                                                                                                  2012 FO|A5235 UUUU34
                                                               Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 37 of 45

                                          7;"                       yqlq-|__ _               T‘     '   -_'   ,"_-l—--In-l__. '   ._I__ -_-    '   -----_r                   Iq,        --I             '           _____ "'Tl        _-—" " _-              —             __ ___; ---                                                                       — _                                                                         _                         ' "       ' '                                       _

                                             CONTINUATION SHEET                                                                           I REFEFI E NC E NU. or socunswr same cormwuss                                                                                                                                                                                                                                                  FAG:                                T                      4



       I
                                                                                                                                                                                                                                                                                                                                                                                                                  -I
                                                                                                                                              HSCETE~O9~Q—UU594
                                           wane cs OFFEHDR 0e couraacroa                                                                                                                            1   v                        '     '7'-.||-n—|
                                                                                                                                                                                                                                                     I            -       ——               _,_                     _;___                                                          _                           -        i
                                                                                                                                                                                                                                                                                                                                                                                                                           _                 —-
                                                                                                                                                                                                                                                                                                                                                                                                                                                         I.                                  I          _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I              I
                                         . 7-.’ 7- -F-I               -' -. .rv-7 —' I1!-in-I                           . -r      -' vi   —        _I        I      ' -----                         *       -' __       — ._r— ri'_|—|nq|-0-q~           _       —-_‘          -       _ —--r.-—-                               -          _-__|_-                               I-q             —|n|.             ——-                   _                           -u-I              III

                                           rrsm so.                                                                                       suF-Pr.|ss:sEav1cas                                                                                                                                                 I                                                                          I
                                                      {AI                            I                                                               <s>                                                                                                                                                     LQUANTITY
                                                                                                                                                                                                                                                                                                                (cm I401»
                                                                                                                                                                                                                                                                                                                       UNIT
                                                                                                                                                                                                                                                                                                                                                                                                             IE}
                                                                                                                                                                                                                                                                                                                                                                                                     UNIT PRICE                                                                    AINIOU NT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 {F3
                                         0 "vijvcovv"-z10oz0n"@0> '                                                                                                                     " 0                                                     r                     or                         it """-ii F“                                                                                                                        ‘                                                                                          *
                                                                                  i
                                                                                 ‘Delivery: 30 Days After Award                                                                                                                                                                                          -:
                                                                                                                                                                                                                                                                                                         |
                                                                                                                                                                                                                                                                                                                           1-


                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                         I                                              '                            .
                                                                                                                                                                                                                                                                                                                                                                                     I


                                         U002                                    ,anssRJacK-x"oR e To AMBERJACK -2 UPGRADE {WIDE}                                                                                                                                                                        I                 lU!EA                   ‘I
                                                                                                                                                                                                                                                                                                                                                                                                                                                              I.
                                                                                  [AJ—W—UGI
                                                                                 -

                                                                                                                                                                                                                                                                                                         .                                         * I                                                                                                        I
                                                                                 §Delivery: 30 Days After Award
                                                                                                                                                                                                                                                                                                                                                   I                                                                                                          I
                                         UUO3                                    Isaasoon 2100MHZ                                                                                           '
                                                                                  {PA~KIT—3UW 21001                                                                                                                                                                                                                                 slsa I                                                                                                                    I
                                                                                 JDelivery: 30 Days After Award                                                                                                                                                                                                                                '5                                                                                                            I
              1
                                                                                                                                                                                                                                                                                                                                               “                                 1                                                                            I
              I                                                                                                                                                                                                                                                                                                                                                                  I                                                                           ‘I
                                         0004                                    IMINI—PC IUQOI
                                                                                  I2Ul565lf1U1]                                                                                                                                                                                                                            1lIEA i                                                                                                                       I


                                                                                 Delivery: 30 Days After Award
                                                                                                                                                                                                                                                                                                                                               I                                 '                                                                       I
                                         U005                            istzssaar II ~ usesass
           -.a—
                                                                             ISTINGRAY II - UP}                                                                          I                                                                                                                           I                          2Isa
                                                                             I

                                                                         ‘Delivery: 30 Days After Award
                                                                         I
                                                                                                                                                                                                                                                                                                 I                                             Ir
                                                                                                                                                                                                                                                                                                                                  I II                                                                                                                   ‘
       -.-.|- ._—»-.u-.—

                                         U005                           =HARPOON IDEN EUOMHZ
              I                                                           {PA~KIT~3UW IDEN BOO]                                                                                                                                                                                                                                 loss
                                                                        I
                                                                                                                                                                                   _________ ___“ ___________________                                             ________                       I                       I
                                                                                                                                                                                                                                                                                                             ____________.Ii,|______.__-                                                                     . .. _.._r_.                _.__i__-. ___ - ___-_                                                     ___-_        ------
                                                                        {Delivery: 3D Days After Award

                                     000?                               HARPOON DUAL—BAND 850/190OMHZ                                                                                                                                                                                            .                         EIEA i                                                                                                                    I.
                                                                       i(PA—KIT—3UW DUAL—BANDI

                                                                        Delivery: 30 Days After Award
                                                                                                                                                                                                                                                                                                                                           I                                 H




  :
  I.
- I                                                                                                                                                                                                                                                                                                                         I I                                                                                                                      I
                                    U003                               HARPOON IDEN BUUMHZ
 ‘I            I
                                                                      I{PA—KIT~3DW IDEN BUD}                                                                                                                                                                                                                            _ z~sa 5                                                                                                 '                   I
 ..                                                                                                                                                                                                                                                                                                                 '                     _
                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                             H
                                                                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                      ‘Delivery: 30 Days After Award

                                   D009                               ISTINGRAY ssa aasro strcs                                                                                         '
                                                                      I(3002s2?-201;                                                                                                                                                                                                        .                              2;EA
                                                                                                                                                                                                                                                                                           L
       1
               I
               I
                                                                       Delivery: 30 Days After Award
                                                                                                                                                                                                                                                                                           :'-                                       L
                                  0010                               Isoaporss 3c srrsmt sns
                                                                      Iposporss-3s)          .                                                                                                                                                                                              '                              4 EA A


                                                                    |Delivery: 30 Days After Award
                                                                                                                                                                                                                                                                                                                                    = I                                                                                                          I
                                                                                                                                                                                                                                                                                                                                    -_.
 -vi                                                                                                                                                                                                                                                                                                                                I


                                U011                                ‘STINGRAY II SYSTEM
                                                                    :IPfN: SRAY—II}                                                                                                                                                                                                    :                                 1 ta ‘                                                                                                                  1
                                                                    ICcntinued ...
                                                                                                                                                                                                                                                                                       I                                    II                                           H                                                                   A
                                                                I                                                                                                                                                                                                                  I                                            I
                                                                                                                                                                                                                                                                                                                                                                     I.                                                                      It



                                                               I                                                                                                                                                                                                                   I                                                                                 I                                                                       2

                                                               1|                                                                                                                                                                                                                  I                                            I                                i   I                                                                       I
                                                               I




       |
       I
                           -I-n||||-IQ                    _"----L ""'                    _        _—1‘-----—-I     In                                 J          IIIl_             I"   '       —           '—--——l"I            -I                                   I            -'                             HII       I
                                                                                                                                                                                                                                                                                                                                I Y   -I                    -.                               '           _    _    _       a'_                                           1    7'   '         ---‘       —       -J-L       —l




                                                                                                                                                                                                                                                                                                                                                                                                                                         owwwuswmsmaan



|'I.                                                                                                                                                                                                                                                                                                                                                                                                               2012FCHA5235DUDU35
                                                   Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 38 of 45
                                    |.                 ‘I




                          I
                          '|



                          1
                          P
                           I         CONTINUATION SHEET                                                                    REFERENCE NOUF DOCUMENT aewe cowrmuen                                                                                                                           .                                                                                                AGE .
                          E-

                          I                                                                                               IHSCETE~O9~O~UU594
                                                                                                                                                                                                                                                                                                                                                                                           I3 -                                       La
                          |
                                         liilllj                 I__' '   ‘I-' '-Ia      _'Fl-I       _    -   ' '— " '   ‘ ‘----_                   _ ___       '_   ' .;           __ ' _   .IIII"                     " _        if‘             ____1—__-_-                            T                    _            —                   _                                —"'_“"   --—       _           -17 "_"7'7 V 7 7                      --


                                    rmma er= OFFEROR 00 CONTRACTOR                                                                                                                                                                                                                                                                                                                                                                                                      _ _
                                          i                           r    "   J-an    um-Ir;-__           "__|‘::-- -—'      __     ,4-   _     '   +—_-,-,_            *'          --:'          -— pl-__ 4,—___-|                —**-- -,;—-_;_________—-- -In -____                                             —___-H_ , |V,_                            _   rA*-   _,__                                    *|—-nap-In-.'.:_—_-_--_-_"   '   _.        _   I         ;


                                    new we.                                                                             SUFPLIESISERVIGES                                                                                                                                            Iyuuaurrw Iuwn                                                               um" PRICE                                                                 wwoum
                                         IA}                                                                                                   IBI                                                                                                                                   I   {C}                        _|-
                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                 ‘DI                                       {E}                                                                    I I
                                                                 <FOR sac arewifarii                                                            "4 “LL                                                   D‘                          “J                             ‘I "                                                                              I                                                                                 O                           D     ”
                                                                                                                                                                                                                                                                                     |                                           i                        I                                                                       -                F




                                                                                                                                                                                                                                                                             ~                                                                        2.                                                 1
                                                             j eliveryr 30 Days After Award                                                                                                                                                                                  I


                                                                                                                                                                                                                                                                                                                         I                            ;
                                                                                                                                                                                                                                                                                                                                                                                                         .


                                                                                                                                                                                                                                                                                                                                                                                                         *
                                                             E                                                      .
                                                                                                                                                                                                                                                                                                                         I                            ‘                                                  I
                                    0012                     FCDMA CONTROLLER SOFTWARE                                                                                           '                                                                                           :                   I                                                                                                       ~
                                                                                                                                                                                                                                                                             =                 1;EA I
                                                            JIPXN: SRAY—II—CDMA—SW)                                                                                                                                                                                          —|                                      .



                                                            _<FOR SAC NEWARK>

                                                            IDe1ivery: 3D Days After Award                                                                                                                                                                                                                                                            I
                                   U013
                                                            _I

                                                            IDSM CONTROLLER SOFTWARE
                                                                                                                                                                                                                                                                                                                     I                                                                                   I
     ‘c
                                                            ‘(P/N; SRAY—II—GSH—SW)                                                                                                                                                                                               I             1 I EA ' I                                                                                                l
                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                             <FOR SAC NEWARK>

                                                            JDelivery: 30 Days After Award                                                                                                                                                                                   *                                                                        I                               0 I
               .1:i
              .II
                                   U014                    IIDEN CONTROLLER SOFTWARE
                                                                 {PfN: SRAY*II-IDEN—5W}                                                                                                                                                                                                        1100 I                                                                                                    I
                                                            I<r0R sac NEWARK)
     u                I                                     IDelivery: 30 Days After Award
                  I
                                  U015                      LELL LATITUDE D63U LAPTOP PC CONTROLLER
                                                            ‘IPIN: LAPTOP PC 20U9523*10l]                                                                                                                                                                                                      1Iea
     1.


                                                            E<FOR sac NEWARK>
                                                            !Delivery: 30 Days After Award
                                                                                                                                                             -
                                                                                                                                                                                               _
                                                                                                                                                                                                                                                                         I                                      I
                                  U016                      g%ARPO0N HIGH POWER FILTERED 30w PA KIT - SINGLE                                                                                                                                                        0                          1 EA H                                                                                                I
                                                            ‘Baum IDEN 000                     '                                                                                                                                                                                                                                                 I-
                                                           I{P/N: PA—KIT—3DW IDEN 000)
                      I-
                                                            <FOR sac NEWARK>                                                                                                                                                                                        I                                          I‘
                                                            Delivery: 3U Days After Award                                                                                                                                                                           I                                      I                                                                                     _

                                 O01?                   HARPOON HIGH POWER FILTERED 30W PA KIT ~
                                                                                                                                                                                                                                                                     y                                                                       I                                                   I
                                                       =DUAL—BAND 850/l9DU                                                                                                                                                                                       '                         1 EA
                                                                                                                                                                                                                                                                                                           _!                            y                                                 I |
                                                            {P/N: PA—KIT—3UW DUAL—EAND cowusl
                                                           '<FOR sac NEWARK>
          I
                                                           Delivery: 30 Days After Award‘                                                                                                                                                                                                                  L
 0
 _ I                                                   I                 -.
                                                                                                                                                                                                                                                                                                                                                                                                 -



              I
                                 D018                      HARPOON HIGH                                   POWER                FILTERED                                      BUW                   PA KIT                      -   BINGLE
                  I                                                                                                                                                                                                                                                                        1?EA
                                                       BAND 2109
                                                            {PfNI
                                                                                                  .
                                                                                      PA"KIT“3UW 2106}                                                                                                                                                                                                     I                                                                                     I
                                                       (FOR                     SEC NEWARK}

                                                                                                                                                                                                                                                               I                                                                                                                                 I
                                                       IDelivery: 38 Days After Award                                                                                                                                                                          I
                                                                                                                                                                                                                                                               I‘

                                U019               iAMBERJhCK—W (IDENBOO/850K900/1800/l9UDf2l0U}                                                                                                                                                                                                                                     I
                                                    ‘(P/N: AJ—W}                                 -                                                                                                                                                                                         1§EA’
                                                   ICentinued ...
                                                                                                                                                                                                                                                                                                   I
          1
                                                                                                                                                                                                                                                            I                                  ri
          |
          1
          1




                                                   I

                                                                                                                                                                                                                                                           III                                                                                                                               I
                                                                                                                                                                                                                                                           i?                                          :




                                                                                                                                                                                                                                                           h                                   I
                               wen ?5-10-00152-006?                                                                                                    I                     '                                         I ___: I             ' H           L__L.                                I _w“__                                                        __ I                    ' _:r  _ F[}I_H,II.f_.53.|3—|:I.;.E-,e]
                                                                                                                                                                                                                                                                                                                                                                                         qp apm                                                                     1-‘

‘J




                                                                                                                                                                                                                                                                                                                                                                                . 2[1‘|2FOIA5235 000030
     i
     -_
     I
                                                                     Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 39 of 45
                                             ,                        P



                                            _-----_-                                       -            --        nu      _._       I                                          1   - __ _      _I-_~_--                _._------_-U         ____,.,_-___                    .1_.                                  __                                                          -,              "        ,_,.,.,,,,,,._,_,,_,                           G _,- __,                               _         I __ _,_            -       ______,_,
                                              CONUNUATION SHE ET                                                                                           REFERENCE NO OF necumewr BEING CONTINUED                                                                                                                                                                                                                                    IPA E                                                      GI
                                                                                                                                                      I HSCETE-U9-Q-00594                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4                                        4
                                            NAME OF CIFFERUR OH CONTRACTOR
    ‘'I’-

                                           '_>__'“""'   '"'-'— 7                                   __i           1-      "'_'""_"       --           _—"~'                —-       " —                               _ "-'            II.   -"               -I-—                            -          _             4._                                                          ,—___I          -   _, __           --       __            —- "                               :—-- 1      __       _ _    _-___     q—       _          -5


                                             ITEMN0»                                  I        .                                                     OUPFLIESFSEHVICES                                                                                                                       0uaI~ITIIfr uwrr                                                                                      UNITPHICE -                                                                                         AMOUNT
                                                IA)                                   ,0                     .                                              (BI                                                                                                                                {C}       ID)                                                                                           {Ell                                                                                              (FI
                                           '0 O” "'IZF0 ‘§Ac'n wARR$“*“”                                                                                                                 —~    —-ii         '_               7-1        A                                                                                                 -T_';'_.                                          III.               '   I   _    _    "Ii                                                 EX}      ' ___   _ _ . _ _ __I _ _ _ _ A        -L




                                                                                      I eliyery: 30 Days After Award

                                                                                      I         -          -
                                                                                          THE cowreacrrme orrrcra FOR THIS RFQ IS KaLvIu
                                                                                      '-GLYMPI-1. CONTACT INFORP-EATION FOR KELVIN IS THE
                                                                                       FOLLOWING:                           -                                                                                                                                                                                                        -'
                                                                                      ~KELyIN.0LrMPH@0Hs.e0v; 2D2—732—256B                                                                                                                                                              I                                            I
                       I|I                                                        ‘CHRISTIE HARRIS Is THE CONTRACT SPECIALIST. HER                                                                                                                                                      I                                            I                                        I
                           I
                           I                                                       _PHONE NUMBER IS 202-I32-2396. PLEASE FURNISH                                                                                                                                                        If                                           I                                        I
                                                                                  I%UOTATION TO CHRISTIE.L.HARRIS@DHS.GOV NO LATER                                                                                                                                                  I                                                                                         I
                                                                                  I-HAN SEPTEMBER 4, 2009 1I00 ES. . _                                                                                                                                                                  I
                                                                                 I                                              ~                                                                                                                                           I                                                                                                 W



                       -.nl'.|-u—
                                                                                 I                                                                                                                                                                                          I                                                                                             I                                                                                            I
                                                                                  ,                                                                                                                                                                                         I


                                                                             II                                                                                                                                                                                            II                                                                                         I                                                                                                I.




                                                                             I                                                                                                                                                                                                  I




                                                                             I                                                                                                                                                                                                                                                                                    II
                                                                                                                                                                                                                                                                           .I
                                                                                                                                                                                                                                                                           iI
                                                                                                                                                                                                                                                                           I1
                                                                                                                                                                                                                                                                                                                                                                  I
                                                                             |                                                                                                                                                                                                                                                 ‘II
                       I                                                                                                                                                                                                                                                                                     I
                    I
                   I;                                                        I                                                                                                                                                                                                                                             I                                  '
                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                              I

                       I                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                           1
                       I                                                                                                                                                                                                                                                                                                   i                              I                                                                                   I




                                                                         I                                                                                                                                                                                                                                                 II


               I                                                                                                                                                                                                                                                       I
               I                                                                                                                                                                                                                                                                                                          I-                                                                                                                               L-
                                                                                                                                                                                                                                                                                                                                                                                                                                                            iH
                                                                                                                                                                                                                                                                                                                                                                                                                                                             I*€I iI Il I_f “.


                                                                         J




               .                                                         I                                                                                                                                                                                                                                                                                I
                                                                      I                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                       I      I                                                                       I
  I




               I                                                                                                                                                                                                                                                              I                                                                                                                                                                           I
               |
                   .
                                                                                                                                                                                                                                                                      I.
                                                                                                                                                                                                                                                                           III                                        ;                              A                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                          -'


                                                                                                                                                                                                                                                                                                                                                                                                                                                           —_¥"F-v'—




  II
                   I                                                 I                                                                                                                                                                                                                                            II
               I                                                                                                                                                                                                                                                                                                                                     .4


               I                                                                                                                                                                                                                                                  I                                              II
           :                                                  II                                                                                                                                                                                      I           I                                              -I                                                                                                                               E:


                                                                 I
                                                                 '
                                                                                                                                                                                                                                                              II                                                                                II
                                                                                                                                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                      5


                                                              I                                                                                                                                                                                                   ‘                                                                             ;
    I
E. _. +i'. - _-.1-



           I                        __" ' --_" --I      _
                                                            I.       _ -              7             -             -'_.'_i_------ "‘*'_—
                                                                                                                                                 I           ‘_'   *   L_' '       '-?"'—     7*-"'
                                                                                                                                                                                                                 I
                                                                                                                                                                                                          7*“ ‘"11’            --I‘     -"_i-i—-- _
                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                          —-._I                                  __'_'___|   _                                                                        —---—                                          . _-q"
                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                  r                               - ------    b\'liI___ . -1.. ___§g|q;i.
                                    NEH T5-llil D"l-152-B-I15?‘                                                                              I         _                                                                                                                                                                                                                                                                                      QP1-mNJqLFQRM:]5|:4__aEJ




                                                                                                                                                                                                                                                                                                                                                                                                                                 2O12FOIIA523_5__D__{]UU'3?_’M _                                                                                M
 Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 40 of 45


         1-“Tar                                                                 .
      “§""""“§                    U_S_ I]_']1[[1]_gI‘a_[]_Q]f']_                                                  O ice ofAcquisition Management
                                  and customs                                                                     U.S. Department of Homeland Security
                                      f                                                                           80] IStreet, NW
       ¢(,ig|)5l'i>
                  £2’-'P;T.?
                         5D'$~'   E11 °1'C~‘5‘»I1'1€I1t                                                           Washington,DC20536

                                                      D OCUMENTATION OF SELECTION
Date:                           er 07 2010                                                              Order #:                    I-ISCETE-10-P-00031
Contract Specialist:                                                                                    Solicitation ii:            N/A (Sole Source)
Requisition #:                                                                                          Fed Bid Buy #:              N/A
Customer POC:                                                                                           Award Date:                 September 8, 2010
Customer POC #:         (737            }c                                                              Award Amount:               $7,000.00
Delivery Date! Period of Performance.                                                                   l0/08/2010
         Des“:                    n“. Purchase D;




om:-mar                             Brj111Tsls                           0,                    ;Y                                                                              I
C9110"-=~'=t#.                     -151/A LP.9rs!ns9._9sis!l                         _ V9ml9r P09#2
I-nvns#.__ 196899599                                                                           iV9ud9rE-mail‘                                           ___;
                                                    The ICE
                                             hone kits

                                                equrpmen IS so                      man

No other vendor can provide these particular                                                   with the
distinct features and form factor. BrimTek is the only vendor providing a device
parameters. In addition, the of ce would like to retain the compatibility of technical operations eld
equipment and inventory. The equipment from BrimTek is interoperable with other surveillance
 equipment previously acquired by ICE.                                               '

 Price Reasonableness Determination: Pursuant to FAR 15.401-1 (b) (2), the Government may use various
 price analysis techniques and procedures to ensure a fair and reasonable price. Such techniques include,
 but not limited to the following: (ii) comparison of previously proposed prices and previous government
 and commercial contract prices with current proposed prices for the same or similar items. . ..

 Imrnigation and Customs Enforcement has continuously purchase these same                _
 devices from Brirn'l"eE Inc. In August of 2010, the American Embassy Amman of Di-IS/ICE purchased
                                                                                       F     .
                                       under order # SJOl0010Ml 122 for           each or this
 purchase, BrimTek has granted a quantity purchase discount reducing the price to        ach. Based
 on the forgoing inforrnation, a determination is hereby made that the discounted price o ered by BrirnTek
 in the amount of                                                                                      as is considered fair and reasonable and are in the
 best interest of the U.S. Government.

                                                                                          ..                               4’?/P7//£1 0
                                                                                                                            Date
                                                                                          _                                _—=.cn{ (=3 {Q15 i-=1



                                                                                                                               Dae
                                             "\f'




 .                    __     _M_'l    .1-u    11-1:-|I—-\-1"".   "nu-r   . __              .       _     |m____            —           -q-.|.- ——r   ;——---———   — __ __   —


     Documentation of Selection                                                                                                                      Page 1 of ill
     Order #1 HSCETE-10-P-0003 1

                                                                                                                                              2012FC}|A5235 000038
Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 41 of 45

                            M                                      cw

      JUSTIFICATION FOR OTHER THAN FULL AND OPEN COMPETITION


Pursuant to the requirements of the Competition in Contracting Act (CICA), as implemented by
FAR Subpart 6.3 and in accordance with the requirements of FAR 6.303-1, the justification for
the use ofthe statutory authority under FAR Subpart 6.302-l is justi ed by the facts and
rationale required under FAR 6303-2 as follows.

1) Agencjy and contracting activity

   Department of Homeland Security
   Immigation & Customs Enforcement
   Of ce of Acquisition Management
   801 I, Street NW, 8”‘ Floor
   Washington, DC 20536

2) Nature and /' or description ofthe action being approved

   The Department of Homeland Security, Immigration & customs Enforcement (ICE), Of ce
   of Investigations, proposes to enter into a contract on a 's other than full and open
   competition to procure new —                                  pment.

3) Description ofsupplies or services

   Purchase request # 192110)-/SA000000079 was su
                       amount of $9,000.00

        a specialize
   proposed vendor, BrimTek, is the sole manufacttuer of the             ces.

   This              will    vide additional             r proprietary        —
                                                       that is interoperable with equipment
   previously acquired by ICE Investigative Services o ices. Purchasing these items from
   BRIMTEK will provide an additional covert law enforcement device and that systems will
   remain compatible with existing elded equipment in the ICE inventory. This equipment is
   an enhancement to ICE Technical O erations mission su ort and no other vendor can
   pane     use Pafiic l f -1-a1.a the distinct
   features and form factor.

4) Identi cation ofthe statutory authority permitting other thanfull and open competition

   The statutory authority permitting other than full and open competition is 10 USC 2304 (c)
   (1) or 41 USC 253 (c) (1), as implemented by the Federal Acquisition Regulation (FAR)
   Subpart 6.302-1 entitled “Only One Responsible Source and No Other Supplies or Services
   Will Satisfy Agency Requirements”.




                                                                                      Page I of 3

                                                                                2012FO|A5235 ooooss
Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 42 of 45




5) Demonstration that the nature ofthe acquisition require use ofthe authority cited

   We continually work with all covert law enforcement vendors providing new unique devices
   and have found no other vendor to provide these items.

6) Description ofe brts made to insure that o ers are solicitedfrom as inany potential sources
   as practicable

   Having made numerous inquires at technical tradeshovvs within the surveillance community;
   BrirnTek appears to be the only vendor providing a device with
   required for Of ce of Investigations mission requirements.

7) Determination by the contracting o icer that the anticipated cost to the Government will be
   fair and reasonable

   The anticipated price offered by the contractor will be fair and reasonable based on past
   purchases of this equipment from BrimTek, Inc.

8) A description ofthe market research

   We have researched and tested many viable altematives in our labs from many vendors and
   attend assorted technical trade shows to      the list of viders. No other vendor has




                                                             are no other re-sellers of this kit;
   they are only available from BrimTek which is a Service Disabled Veteran Owned Small
   Business.

9) Any otherfacts supporting the use ofother thanfut! and open competition

   There is a need to acquire these devices to provide Of ce of Investigations personnel the
   capability of gathering evidence for criminal prosecution.

10)A iisting ofthe sources, tfany, that expressed in writing , an interest in the acquisition

   There have been no expressions of interest, written or otherwise, for this acquisition.




                                                                                        Page 2 of 3

                                                                                  2o12|=0|as2ss oooo4o
Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 43 of 45

                        rs                                          /-s

11)/1 statement ofthe actions, ifany, the agency may take to remove or overcome any barriers to
    competition bejore any subsequent acquisitionfor supplies or serves required.

   ICE meets regularly with sister Federal agencies to review new technology. ICE will
   continue to seek viable alternatives to this proprietary device. Public announcement ofthis
   solicitation will jeopardize of cer safety and the technology of the devices.

I2) Certifications

   Technical I Requirements personnel Certi cation

            that the data supporting the recommendation of sole source justification for
                   kits by other than rll and open competition is complete and accurate the
         f my knowledge. I certify that this requirement meets the Governmenfs ' ' ufm   H
   needs.

                                        ___                        J-7 10
                                                           Date


   Contracting 0f cer’s Certi cation

   1 hereby determine that the anticipated cost 0*? for_phone no is an and
   reasonable based on adequate price analysis supported by the IGCE and historical data. I
   certify that this requirement meets the Government's minimum need and that the supporting
   data, which forms a basis for thisj               complete and accurate. Based on the
   foregoing, I approve the purchase                    ne kits by other than rll and open
   competition pursuant to the authority ofFAR 6.302-l (c) Application for Brand Name
   Descriptions, as there is only one responsible source and no other supply or service will
   satisfy the agency’s requirement.



                                                          Date




                                                                                     Page 3 of 3



                                                                                2012FO|A5235 UUUU41
                                                    Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 44 of 45


                                ‘Ii


                                                         Part of the NETCENTS source selection included an evaluation of each OfTeror’s guaranteed minimum
                                                         discounts from the Manufacturer’s List Price. In each case, the Air Force examined the NETCENTS
                                                         individual purchase prices listed on the Contractofs catalogs. The Air Force deterrninecl the prices did
                                                         not exceed the Federal Supply Schedule (FSS) prices for the same DEM product andfor component.
                                                         Furthermore, the NETCENTS catalogs are far more comprehensive for network~centric products.
                            "1
                                                         Additionally prices for these iterns were negotiated even lower for quantity buys or those components
                                                         installed as a part of a network-centric solution.

                                                         Price Reasonableness:
                                                         The prices of the supplies available from this contract were determined fair and reasonable»
                                                         prior to award» by the servicing 'agency’s Contracting Of cer. The servicing agency negotiated
                                                        discounts prior to awarding this contract, and these discounts are available to ICE. A quote was
                         1
                          !                             requested from Harris Corporation for the requirernent totally $189,652.00. Line items 0001
                                                        through 0005 off theirquote are from their GSA contract (GS-35F-02835). The quote received
                                                        from o ‘the Harris NETCENTS contract vehicle totaled $188.452-cn The mr-in-itv ct’ the




                                                         Based on FAR 15.404~1 (b (2) the Government may use various price analysis techniques and procedures
                                                         to ensure a fair and reasonable price. Such techniques include, but not limited to the following: (i)
                                                         Comparison ofproposed prices received in response to the solicitation. In accordance with FAR 15.403-
                                                         l(c){ 1), ICE received two quotes. The quote was compared against Harris Pricing Catalog, as well as a,,
                            l                           direct quote from Harris Corporation. Contract line items (CLlNs) 0019 through 0023, are identical to
                                                        HEIITIS corporation GS Schedule prices. GSA has already determined those prices to be Fair and
                       Ii
                                                        reasonable.                ’      '
                   I
                                      _              The remaining CLlNs not off their GSA Schedule were
                                                    prices were proposed. The proposed training cost is for            their pricing catalog.
                                                                                                                       In comparing   that costThe same‘
                                                                                                                                                to other
                                                    training costs o GSA Schedule. The cost per day seerns within the average price range.
                                                  '7'    i   _‘,-."   '1?"   ..    .             --pi           '--     qni   ~;|<.;   _,—,;_.'   ;   ;   -——   ——   ’-~'   ’—   ~~       _

 i-‘E                                         Z
                                                                                                            I


                                                                                                                it of              # of               Total Cost _ Cost per
                                                                                                                                                                                                  Per person cost for |
                                              ‘                   -                                i.1?ssP1s Dos                                                                      “                                ,
                                          l Harris IT Services                                                        4        T          5                                                                                '
                   l                      lcvrse sn - ,
                                          r
                                          I                                                                                                                                                                            5
             I
                                                  FAAC                                                                        ii‘
                                                  Incorporated (GS‘- I                                                        is
                                          . 0q2r;14I29rr)J
             l                            lrcx C                                  ...   .   __      .1

                                                                                                                      12
                                                                                                                      -~-M"

                                                                                                                              #15
                                                  Technologics,Inc                                                                                '
         -.-,.».
                                          1. (G3:97F'@.117U..                                           g             C-
                                                  In cornparingthis per person cost for training over 5 days, Harris IT Services Corporation is less than
     |                                            FAAC Incorporated. -It is slightly higher than ICX. Based on the cornparison above, the training
                                                  requirement is within ranges found on GSA Schedule for sirnilar types of training.

 I
  |




                                                                                                                                                                                 3
-1
iL
                                                                                                                                                                                              .                  . 2°1?.F@.!d5.23§_Q“D°l ?
                                                          Case 1:19-cv-11311-JSR Document 32-4 Filed 06/26/20 Page 45 of 45



                          I
                          l



                                                                         The following items for this requirement can be procured off the NETCENTS contract:
                                                                     f1tem’Nu 1be_r                                                           6011'                    _              I 1r"r -A\'4- ~        _:I“__T“ -       '"- *
                          _ iL-—_-vi*                                        .                                                               P -.       .5                 Q-
                      Q1                                             astissrsr II                                                  .i.-$thrsrar 11+ Uranus   1.-
                       I

                                                                     ,2o95;s¢1o1,                                                 gqligprsprc l            I 1                                                                        ~l
                                                                    rs-r<;rr-sow                                                  -”Ha1'pooi1iDEN80JO T 51
                                                                    .5 roan soc
                                                                    q_                     _.
                                                                                                                                    j                  I
                                                                        r.i;rnr-:@vrss if CI         ntatsant”                                                             510"                                                       II---




                      I
                                                                     1* DUAL-BAND _L8_5_Ol’1__‘9_O0                                                                               q
                                                                    I PA-KIT-30W           5 Harpoon 2100 MHZ                                                      r        1                                                         14;
                                                                                                                                                                                                                                             I



                                                                      ’ 21.00-          -_
                                                                    It rnnm-we-sRi1~ Tra.iniugl- C                                                                          1                                                         A
                                                                      AIR-3-5 (Stingray II E West C0331; SRII
                                                                    I Aifb r v Tf illills)                                            Airborne 3 - Protocol 5 I

                                                                      rilasn-tor-1'1"                                                 air-bnmelrn ninth                     1”“                                                       "I
                                                               I SIDEVVINDER                                                      i Handheld Passive DF            I        2
                  I

                  I
                                                               if                                      _._                  _ , T991 (CD_MAiG3.Ma 31991
                                                                      PPK-.12VDParable Féirsrll t                                                                     10 I                                                            -1
                                                                                                                                                                                                                                         I


                                                                 PPK-CHARGER A PowerPack Kit“                                                                        Cr
                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                         |

                                                                                                                                                                                                                                      _l

                                                               .             I Charger- t                                                                          I- -                                 .-         i
                                                               . T0T-ALP I            I     T -                                                                          I                                     I $l18§,45;1-90 I
                                                                Training class will take place in Phoenix, AZ for 4 students nrarrimurn, 8 hours each day
           -I-——\1
                                                                over 5 days. The training will cover all of Harris Stringray II operations from an airborne
                                                                platform. Speci cally, four students are to attend this special tr I     on three different -
                                                                softwar              1DEN, GSM, and CDM tncbile handsets) for the
                                                                                     This class is considered an advanced training class.             Wlll
                                                               consist of 8-12 hours oftraining per session. The schedule is more unpredictable due to a
                                                               large portion of the training taking place in an aircraft. The aircraft will require additional
                                                               setup, testing and safety precautions from Harris Corporation. This will require the Harris
                                                               trainers to be on site a couple days before the actual beginning of the training class. The
                                                               teacher to student ratio for the airborne class is I to 2 which adds to the additional cost of
                                                               the training.                                           .                                                                                       '

                                                               The AirborneF1ight Kit consists of specialized antennas, antenna mounts, cables and
                                                               power connections. These items are all specially designed to work in conjunction with the
                                                               Harris Stingray H system.

                                                                                                                                             enforcement utilize. Tl11S device
                                                                                                                                               tool is used while co
in.                                                                                                            nt utilizes this tool to I




  '—-|l—
                                                                                                                                                             2 .


  I-_-...-....si.._.1... ._.........--..,-,,,q,..,._..,.,,|-        -.-----—-i — ' — ' '        - P ' '*-I‘-"‘-"i__   "_'   -_'   "    '-
                                                                                                                                                                                                                       2l]12FOlA5235 000010
